Case: 2:21-cv-10814

Judge: Michelson, Laurie J.

MJ: Altman, Kimberly G.

Filed: 03-05-2021 At 01:14 PM
CMP KYLE RICHARDS V THE ILLUMNAT! ASSOC ET AL (SS)

Case 2:21-cv-10814-LJM-KGA ECF No.1, PagelD.1 Filed 04/27/21 Page 1 of ‘(20 7}

Compiaint

IA Tre OMTEH BIATES Eastern ONSTTICT

Coort OF Ten Gan

sehnarnde (Po Se)

Piavaniee 2 Kyte Branson R FEWVINS

yt
Barnea max Com. FAGN ¥

BQO Wadage Sd,
Vs. Baraca. orL, WAAOS

DeFEendaANnTtTs: LL) The LTiomaets Association
Bt Address® ONKNIA AT Te Time}
CHEEK ONNNE
SAV THe Sku AND Bones (aseouenon \
(Address UAKNOWA AT TS Twne |
COS # Crheex Qarae

SLOGE" 2.) Tre ORDER OF THE Brack Don
| AddrEesS UAKQOWA AX TWHiS
Time , Check oanae y

*THS (@ NoT GiEO Wt \ THE HEAVEN AND Cory

Onder SECTION 1984S, ASSOCIATION |
pot CAOTHET ASSerteo ( AddréSS WAKAO ay Wee \
AANVast 4 Private Time, Ch oOnvne
‘Partner P’ Per

DS OLDS &.\ THE FREE MASONS

( Addvese bocaTeD Onine \

GA fe Ai S CeFENOANNS
ARE KOOWN SS 4 “THe
* PaRTNEROWLe

es ne
 

‘Case 2:21-cv-10814-LIM-KGA ECF No. 1, PagelD.2 Filed 04/27/21 Page 2 of 100

 

THE FouOmMiLDG Givi ACTION TS
Brovent AGataSst Ai OCrFEenoants,
Knou BS * THE PAATNERSWP "

Diaciaimer

T, Kylie Branoan RrcnacosS, MaKe KAOLSA, That
Ive Sworn No Oars, Vor Any VOWS To Any
Oe The DEf€enoantsS. Tm Alssor1otery under NO

Oeu,ationS OF Snence.

Second, Ive mace every TENSaANABDIE ATTEMPT
To NEg_oTIATE AND Contact TEPreESENTativ €S
OC Trnesé ASS0QQTED STOOPS.» They ASscrt
> oeve Alreaoy TaiKed” Untro€. They Thre

d& Party, wboT Never Wicd To Teacon
G@1Th Me,

MEMNATION / Proposal Eor NEgoTIAnRoN

Tm Guiting Yo Seme aith facr DEFENDANT,
LF TWETR WING To ve REASONAbLIE.
Treir MemberS narrasmeny, OEegyreoawv~on,
ABAD Continved Terrarizing Of Me ,iS
Morany ATroCcioe, AND TT DEMANDS
Compensanon, (Sec. ACLTEF Requested |
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.3 Filed 04/27/21 Page 3 of 100 3

Index
( Page aw) &A THE Creet
4 - Understandin®e Tre Craft
S - PlanescapeS Ano Reannes
G ~ CraFfring Teanties / Piranescepes
@ - OIimensions, Reams, ANS ArTernetive Reawnes
1; - Levers O€ Reavty .
is - MCTESS OF ENTYY
iS - STATE OF THE Art
\7 - Time AnNO The See or Gea
QS LocKS ANDO Seals
O3- THE COMPOSITION OC Like - 4H Components
OG - THe Reaty OF Death- Staying Ano Reaping
22- Chronology ~ Cnronosenere
2a- THE OLVINE LANGUAGE , Symbotic Representaniay
x ASSQACIATIONS »
BS - THE TrLiomnerti Associahon
yy - THE SKOWU ANO Bones
53 - THE Ku KRiox Kian
Sh ~ THE HEAVEN Ano EartH Association
5S- We REO Hare
SQ La COSa NOSTTA
« Orders *
62 @- Wwe Osder OF THE LIGHT
C3 Gd- We Order OF THE Sen
Cg G3 - THE Order OF THE Black Sun
to &- Tee Order OF THe EartH
6(7 6% - THE Order OC Science ANO Technology
Case 2:21-cv-10814-LJIM-KGA ECF No. 1, PagelD.4 Filed 04/27/21 Page 4 of 100 uy
(Pace )
|

X Speciar Piaces
GI67 THO MarkeTs
GE7\ THe Scvenner
GA73 Spiritval Weary

7S- CLlatm 1
78- Claim oO
BO- CloIm 3
S'\- Eraim y
B2- Claim 5

&3- Prayer For Rener
x CKAHIBITS

Ad SYSTEMS OF Conectve Reanty ANO The TroTH
Bl THE CONSTITUTION OF OtTviIne RIGHTS
Cc.) THe OTVINE Languvuace
O.) THE LAST GI AND TesnmenT GF Kye Q. Ricnaros,

( ONOGEFSTaNOING We Cracr )

In Tre Gono ANDO Oniverse, There Are Hidden

Peopie ANO Tealities, OF Whicu, Most PEeopic

Cant S€€. Many Of These Piaces Are
ARTIFICIAL Constructs” Ther Hove. been
Desione® ANDO Constructeo ky OSiNg AN Ane
Cid Occult Veehnology. / Entire reams oC Rearity
ANd EVEN PEeEoORIEe Con ve Created, beyonos
Physical ANO Spariat LAMTATION, AS We Know iJ,

TO UNnoERSstanoO THIS ComePLoInT, ONE Most First
Onoerstano THe Owine Crect Practiceo by Cefendonrs
L.)

2. |

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.5 Filed 04/27/21 Page 5 of 100 S

Pianes COMES ANNO Reaity

tin The Universe There are Q DisrineT Forms
OF PranescapeS Thor make OP The Composition

OF Teality, AiTernare Teaity, Ano reams.

Material Planes + mareriay Pianes Are Physical
PlIanescapeS That Are Created Or Exist.
The material Goro VW A Material PIANESCARE,
MATEa\ PlaneScapesS Have Tanaibie tremenral

Composition Hat iG Of Prysicar DESIGN.

ASTral PIANES ~~ Astral Pianes Are Seiwitoal
PlanescapeS Theat Exist GATHIA The astral,
ThroUGH MeEaivstion, PErson>s CAN ACCESS
The Astra\t Prane ThroocH Their MIAO,

The Woman mag Connects Vo he Astral
PIQANe. The Astral Piane iS \ske A
inrerney Thar ConnectS A\\ PeEoPl\e, LAERS,
AANQ “LACOrMATION. ThrooGH Thies der,
PEeopie Can COonnecT, Creare, ONO Excnange
Images ANO Tdeas. There iS No
Tear €ExPrEesSS LimritTavionS On The
ConrTenry And Level O€ tdeas Exchange oO,
|
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.6 Filed 04/27/21 Page 6 of 100

Socienies Thar \ive AAD Dwe

JO The Astral
Piane Dre Raoaosn AS

“LUMONAN ES” OF *LUMINOSO”

There are ThouSands , 1 Not More, OF Luminary

SOcie Tre: oe
ES ans ASSOCIATIONS , That Gxst, Tne most

GIEvi kK pe ,
KNO@A Are, The. Yenagiest LomInaso’, “Maca
Lumingag ‘ AND

~“Tiomnarr ASsociaTion 2 AlN OF
Them

Prectice A Docrnae OF “Living 19 The
LiGHT “ ano MAST Generaiy, (NOT An} wbEIons
Yo (THE ORDER OF LIGHT J} Most Lomoarcy
Groves Work YOS€ThREr GNTH OTHer Knoun
SOCEM ES, To “CRAFT REQVITLES” Ano Scer

 

“ TMB S *

aera oman ASTRA FUTUBES |

THERE Ah eit tthe ( DIMENSIONS OF Tiene, }
t

€ UvVariove

t ; OVS TYPES OF Lominoso/ LUTMAANES Conetroct

io = ”
Brive PATS Yor ANTECIATE AND cmaAIAStTream

YEQNTIES in

he Astrai

(ASTRAL PLACES \

Prane.

b het bbe checdo +
tet ppt rr

PD} OMHET TYPES OF Luminary 2 / Luminoso Construct
. ~ > o ONS ‘
4 Brive (Py LFS ror Fotore, EVENTS by eye EADY

de € ‘ ~ ‘

EWVESOMAS AID Ther * SENNA’ The Fortore,
i The Astrea |

beet

 

s

Piane,

BY IMASONS / MagONIC. DOCIE TICS +
7

MAEANS Cork
Lominaries &
4

NN Constroen As Me Ano
~Lomiaarié / 1.
BLoePRIny ,
OST

(23°VTH
Reanty.
UTHAOSO’ SETS An ASTRA\.

MASONS PAVE Over The bIVERTIOT
Rad Marérracs. Masons MATEATALTZE

SPimyuay rearnmes wro mMareria PHYSICA Reaiines
ABAD FoTores . (here Are Many Mesanic Graons 1

CMmce A

 
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.7 Filed 04/27/21 Page 7 of 100 S

CRAARTING REALTTIES / PraneScapesS

Ta Order To Create Physical ANO Me>rterial
TreaurieS, First & BO VIMENsSIONoO\ wDIUWEP TILT
Mousr be Drawn WW he AsSTral PIANe, ANO
Then ‘Set’ ito A Framework, Tren The

“SpiriToay Reaty” ig ‘Constructed’ WiTo A
Physical Reauty” Osing Taw Material.

1.) OAstrat Progection % ThrouGH Fotos MeoiTaTion
Dm Person Can OSE CagnaTive” ASTral ProBCCT8OV4
To Create * Astral Rooms’, sAsTrAL HONS) AOS
“Dsrra\ REeaims 4 By TmagimMasg Tnese raons
AWD Focusing GA eTAIUIG. ONCE That Person
Tmaaines “OwjectS’, *Tooms”, AND * even ‘PEovie*
They €an *Setr’ Those Ima g€S into 4

* Frame work ~ (Orawing BIVEPMriaTts )

ao.) Material Construction 5 Once The “Framewor «"
ig Ser in Tne Astra, Piane, THEN Whe
Material CONSTrUCTION CaN wei". Raw
MareriQ\>® From Tre “CIEMENTOA Priane ’
iS Useo To Conetrovet The ASTrA\

bivePnnT iInTO & PrHysical TEaVity.
lTrere. “2 Ao Sven Tniag AS nNoToTe 1 WS Ty pica SONA
THE NATLTAL OROTH “sg A WOsON, wetTrEr YET, THE GORIO

|
TSEI€ 1S AN SATICICTAL CONSTROLET, \
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.8 Filed 04/27/21 Page 8 of 100.

Focus Meoar»wre»nan
Thraveh CacoS Mediranoan or Spirtuar Astral
Prosectian , A “Lominary’ ar Any Goce Person
Can Craet Astrar PianesScapes’, These Serve AS
Bivepriarg For The marerninuwzenmon Of Neg TMeannes.
Fates MeEeataton OF SPriToO EanGntenmMenr Gceure
WEN BOD Aac& A VPeEereqgn GAG COsSnanve Masrery
LEAT MOS To “Wat > Lrsten’ ‘Taw. And * See" in
The Spit,
(A Moot To Speak |
(Tare) & Person Learas To Tar (Terepatmcaiy) by
CrEOTIAD A Lovd And SIONS ynner Vorc&® And
ExAPANBING Thar Voce AN These TAWVO. he Voice

ig Tren OSES Ta CommoncaAte Wrousn Telepatny,
(mental voice ) mS TTOHAnS We Sant to SPEan

(Ears To Hear \

(LISTEN) Quite The MIND Oar There 1G Complete
Sience. & Person ©51 Thea begin To hear
Other PéopieS Thoughts when They reac
Our aunty Thar mino,

(€yeS To Sée€)\

( See \ Focus Yoor MENTA) “Lmagery WIVTRO OT
Teyiney To Tnink OE€ ANY Thing , AND Then
Youu Teci¢éve Vision. Then youn Se7e
The Hidden Astra, Tearty Amund ¥ay,

(Loan) Forming 2 Chxysiecy booy 19 Sai AND
Learmiag To Exit The Prysical’ Dod»,
ANNO GWaik AnD Move AN We Svoirrit
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.9 Filed 04/27/21 Page 9 of 100 7

(Luminaries \

Traditionally,  Soeirgat”’ SocietvicS OF 4SeTYO)

ProseetioniST Wourd SEWE OHS VS LUMINATIeS “
LOKAG GdOUID SET WwWlVbePrinTS For ConsTrechas
Alternare Yeavties, Foomes, Haus, ANO VYEains,
These > SpissTOEAS BivE Prints” Coouid SeT A
Framework YN The SPpiTiTOQl Pilane, THAT
WOUID Sewe For We Masore Wrno Tonetroct

These Special PiaceS INTO Material Reaties.

( mMasone )
The masons Tora The ~Sonwirtoa\ DIVE DNAT GET
by The ~LUMINATIeS” ATO ACTUa\ PHysica) |
BAO material Constructs. Traomionany They
“Pave” Over 4 ~SoriwiToO\ / ASTra\’ DIVEPNOT |
Semag sT WW SVvore. Once 10 AS

Thereby
ASBINONA\

‘Paved’ Over WITH CoNncrere , THe
Mareriat Can we ApPplieO, SVer AS, Wood,
Goo, Siwer, marole., ANVO Cramte .

There iG AinCinite BOOM For Creanve Posesiweiity.

Prhysicar DIMENSIONS Can Cveriap Tacn OTHEer
Dividing Marerial PianecS. Rearity AS IT
LookS 19 HOT AT A Whar it SecEeMea To we,
The Architecrorelr payout OF Whe Universe
SG VAST\y WOODEN.
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.10 Filed 04/27/21 Page 10 of 100

( PianeScapeS ANO VDimeENnsion® )

{Earth ) There Are many nidden PiaceS AND Satire
TeaticS ON FAYTH AND TA Tht Worries, Some
Bre Vost, ANNO ATers Are Smaner. Some
ATE AS BIG AS The Word, SOME Are 46
Smarr As A Stare. Same Are *Marenial
Reanrres’ Thar nave ween CoNnSWoCTeds ANY
OTHRErS Are Astral BivEeprtaTs’ Thot Wave ©

YET To be Constructed. (Spiritoar Pianes |}

(Soace } Eartn iS AOT The Oy Word I The

ONiverse itn ridden OimMEeNsiONS ANO

Hidden moafrertar Priaces. Across Our Soavar

SYSTEM, AND Even Garanes, Were Are

WiddeN DacES IN “Time ang Soace” in
ay Gnreh Lice (HomMAaAN Mosty ) ExiSTS. When
NOTE: MASONS (DE laok AT mars, Josrter, SatoTn, SO ON,
Usuany Keer WE SEE Vileleas PianeTs , BOT Widden

Thess Taoie i
hidden “Shede” From OOF Eyes Are aiternate Dimensions

AND “WwarenokKes’ GOhErEe AN Abwbundance OF LEN Moy &xiST,

(Tris iS NOT To we Con€useo A\SO GrTH
“Dark Matter” Gnich EmittS From A
Biacke Son, of Ghich here Aare Many
Biack Sons / Biack Starve, we cant See . \

TIME + Every Sovar SySTtemM hnaS WS Own stimervine’
béeionains To & SoM (star \_ ayia Sac
Saar SyStEeM Where Are many * Branch nc’
MMENNES ANDO Aiternare *Timernes ,’
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.11 Filed 04/27/21 Page 11 of 100 &

( Dimensions J
Reaimsg ANd A\TernatTe reavnes ”

af
A\mouGun iT APpEATS WE Wve Ww OBaAe
DBINNe vieabvie TEAVTy, ($e ACTOOA'IY
PASS ThrouoGHn Many MoititooesS OF
Teaiity every year.

A\VInou Sn wWarely NOTVICAWINE , A vast

MoitirTooe CF *Congral AND SIT ”
Teaumes, EFFECT What We Can See
AAQ Cant GEL.

For EGxamoie yoo MiGnTr be Watemnnays
TV ay GEM Frioay. Ba One rearity
Your qjatrenng & Movie, bor io
BQooTtner rearity AT he Same Wine,
& inomerciat 1S PIAyViAg On Tne Same
Cnanner.

Or For FxamMpre, yOoU TMGHT We 1

A TesTorantT, ANDO You Can On\y
See DO Peorrie, wot IO Fact, 14
SEeverari Ot WMer reanines Mere Ar]Ee
VOO or 6D Penprie 10 The resturant,

Reavty i OIMiceD ATO Severa
*“DiIMEeNSionS” Thor can Over\iap
Cacnw OTher,
  

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.12 Filed 04/27/21 Page 12 of 100

TRS 1S weEEenvSE Tne VariovS BiIMENnMans OC
Teatity Are SiaTEerTWIned’ IA Some Srgnnevcanr
May, waseO GA Now A Planescape \S
ECONSTrVETED. SOME BIMENSIONS CAN PaSS Whrodoer
VaAri00US Pants tn A “TAMeWVAe”’ Creanian &
Errtian * @ormhoie” STyie EFFectT, ANO@DIASD
Peopie To Pnysicatty Pass Throven ONG POINT
IN A “Tamevne® Ta AnotTner, WoWwever, Most
Dimensions have A “Portal” Exact, Merely
Tanning OS Fram One distant vocation To
ANOTNET. (This 1G wOASED Laragety OKON A
Pianesceapes Constroction \

LA Portal: Taso ar More OISTAQT LoCcaTionS , Piaces,
Thar Aare EannecrTenyy dimensionauy. “EmMaASAOE &
Hanway GIT 10 daors. One door LeaAesS To
“ToKryo’, SAmnotTner LeaosS To * New york’, S080TneT
Door LeanS To “oOatarigo’, aANotner Ooor LEadsS
YO * moscow’. Another To “Pens, “LOncon”
AND So On... A’. ConnecteO To GA Sinaie HALL.

 

D1 GDOrmhore = Two Or MOTE P\aceS AT *Oretadt ’ TIMES
Thar ATE CONne€eveO Vimensionary, Tmagine
The Game Hwanway, bLT ONE Boor LEADS To

~TORYO * BOO", Another Leaos To “New Yor’ SCO \
Anomer Yo *‘Parie-~ 9000, Or “ONTATO- \9AG*
AM ConnecvEeo Yo O Stnaie Wil.
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.13 Filed 04/27/21 Page 13 of 100 q

Mhese many COIMENSDIONS \ GENEral\y
Connect To & Cor1or OF * Spiritoal Tearrty ’

What represent Mme Mood 4A2n0 Corrore
OF That reary.

Taanrte MoiritooeS OF DIMENSNorSs Can
ExST SiMvurTanausiy in Tne Same Pace.
Peopieg Can inhabit A Same location,
AT Wwe SAME hme, woot SEPErared
by * Dimensionar rEeawics’

** Superintending, Dimension’: A SoPEriATENDAS
Dimensiaon 16 ONE Grnere Me Bimension
Wat iS SVPCMIATENDIAY Can ertect AND
Coatralt We OTner DIMENSIONS ATOONO
\T. For €xampme, A Pereqn GWnHo 15

IN A Souperiareading Dimension Can
~“Poncn’ A PETSON Or PUSH A Person
IN AAOTHET OIMEASION, WOiTHOVT

Dens SCen, -

aw * PartrEerentP BESOCIATIONG” Wave
Thar OWN OniQqoue DIMENSIONS That
Come Togetner To Form Alternate
Sovbcourrorar TeavtiesS.
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.14 Filed 04/27/21 Page 14 of 100

.
( Ehronotros> F -

To Reavy Onderstand >

_XxiST

The VariouS STyi€éS OC

Aad * Arrernetive’
Ace
EACh ‘*‘Pianeseave.’ G3

CWINEre ANY

(OLD WORLD DESTON }

Tan The Cia GdOrivgo, “GBOTMNOLES y

bDECOOSEeE The

designeO’ Fiat,

(Aipra)

DIimesniays
—
OF Time

a |
( Chrono Crosse }

i meee —_—
SIGN @ 1/4 coneel |
DOESION 8 MV tm A Sore

; COneEe)
synenne mech

  

Paria

Shee,

Both wWrnEeasS
OA WV OPEGS TE

I Ling

 
 

mes

Crono Cone \

iN Time ANDO Space, We

OAcchitectTure..
pe

Wow Dimensions

  
   
  

NEL WORLD OLSTONS)

—

a a

® , Crron0S PVNeérvre om }

DAMENSIONS” ANDO Wow Wey
WEEO TO OVOETSTANO
TradiNOonal’ | * Coaverriena\’

AVY PIANE SE apes

~CONSTTLETED” OKerentiy. The Besiaen Of

WW Generariy DETErMIOe

VATETOCT,

CONST FAIS

~“PIANESCAPE” Of Reanty Wos

. nb OF
Dine — erie
~eON
Dean TIMENIAE AAO

“SpParial Lines’
Ore AVEO CaONEoO

ay
{Ome GINEEIS Or SPOKES

 

Tre arentrectorat DESIGN OF
Yeatity Doesat Anow for A

‘Crossings OF Time AYO SPace,

(CHROMO SPhest
l

DIMENRONS
“- CF matrernal

Dy SPATIAL TEANTC

MESIGN 4 O

In DESIGN + DS
Tame 1G A “are
AND "“SPace’ iS
A wwngei, AN
Both Tine

    
 
  
 
 
 
       
    
 

ai MENSIC

 

f Tr"
AKO SPacc f
Ave ofa +
Lotertuaneo—t} t
+

   

BDPAAMW Ay Tine
ANTE A Bar OC

 

Spee el pag
rr

 

Mrecnone To OP

Niemen AG TATne.,

} Y ArTY

 
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.15 Filed 04/27/21 Page 15 of 100 10

(Time Reavne® )
(SPatiar ReanricS \
DiImMeNsSiONS = Ar\Ternare Teavnies That Coexist in
Syscronicity. Whe OiccerenceS in These
TeanutieS Are Sovtie AnomoveS That Are
Taraly MOTICAbIE ExceeptT To & FEeron aro
IS Wartening For Them. Oiferent Peopice
Can taharvwit Tne Same Piace AVY The.
Same Time, bot be Grovopcdo in DiKervenT
DimEeNnsioNS, SQ TIney Cannor See Tacr
OTher, For Tne most Part, OIMENnsions
Appear The Same. ( Rememoer DIMENSIONS |
DEA UWiITh The pryigion OF SPace AND TIME Reanti es}

Reaims : Alternate reatiesS That exist Far
Aepart From Tne Common reanty OF The
(DoriO (€arta\, These TeavrieSs Can Take
The Form OF * Fantasy “ Wori0S OF Science
FictiOoN GorO0S. There 1S Very WIe.

LiriTation iN TermS OC Possibility.

Reaime Can AIsO Connect To TiS Cartn\y
Universe _ Sa That Peopieé Can Exit ANDO
Enver Them. Rearms ANG Dimensions
Can be INEinarely ExPANSIVE ANO WOo\O
Binions OC PeEoPle... (Examme: Cnromacs OF HECNES \

x Physical Reality + OCrimensionS ANO Reaime Are
Physica, (Not SpiriToal Teavties ) TEQunTIES.

DimensionaS ANNO Reema Are Parry OF
The mortrerial Oniverce .
 

Case 2:21-cv-10814-LIM-KGA ECF No. 1, PagelD.16 Filed 04/27/21 Page 16 of 100

DIMENSIONS Con Conne€et The Oniverse inv a

The Fonowins
Nove? Every AEQEntT Porer
HAS had The Own

se 5 “Lominari€S’ And Masons’
= Ce - T1i090HEe 7 AN AI erEent Svace, _
mpe < From *KIAgSS’ To *PHarohs’
Space - < Sea TENT Me
Space ~ Space” i once € TRE TMOSErN LavTianS A\SO have,
Times Time - 1A Same Opoce Pmaay diverse “Lominary *
AAD *seoMaAGOKN  FrovEerna\
OrderS To Constroct realty
Cava and thas Enecevere Acnd
| The OSA wee Free. Masons.

SPACE To SPace ~ 1 Same Time

 

Fase

The &)0rOS Spence ano Pracé , Soono Tne. Sane,
bEecavoSE They AImMoSsT Are, Piace ZKIST in SCace.
A PIa¢ce 15 AB MoarTEriao\ SAV IirONMENT , ONO Cv ery

Place €usTt>] ith &A Seace, ALCOTOODING To
Oniverso, Lows, Space is iNeinwe , boT Ghat
1S NOT iaMorrTe 1S The MmatEeriaic’ NEEDED Vo
Creare “Priaces” in Seaceé.,

Sonce ~:~ A Void AbySemMa, Assent VEemMenyv or
Composiion. The void Of Space AS AOGUONT SE
Leaving OARMITEND Yoom €or Eréanve Potent ai,

Prace: A Prysical 499 Material Coastrecet OC

CaAvironmEeaTt OITHIN Seace, QSovany IWTENOEeEOS
For Hat iTsTioN:
Dimensions A Qvantreiacle ANd Cooridinateos Owision

OC “Soace’ ANO TIME’ GrVTHIOA A PianEeSscape,
(APPEArING To be A OVWwision Of Reaty \
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.17 Filed 04/27/21 Page 17 of 100 \\

Leveia OF Reality

There Are Many DiCerentr CiassiCicaTiOoN SySTEMNS
To Derine Levels OF Teaiitry. For exemple °
Rooms, Are Part GE HOUSES, AND WOVSeS are
WiITHIA Haus. Hans Are GiTHin REeaimse,

ANNO Treaims Are GoiTHin worries, AND Gonos
Are Part Of Soiar Systems, Thar are Part

OF GaiaxieS, WNCH ExiST GiTrnta Car UNiverse,
G3nicH iG AISO Part Of A Martiversce.,

(Ail Teavmies Are ConnéecTes 1A SOME WAY \

Li oMaitiverse~ A Connection OC Ai erent
OUniwersesS Thar Exist Apart, bot

Temore\y Connected TO Facw OTner,

2.) Universe »§ & Supreme reaity CONSISTIAS
OF Wor1gOSs, Soiar SYSTEMS, GaraxicsS
AND VLICe. (45 WEN AD Aaw Marerial
Clements )

3.) Gaitaxi CES . Criusrers OF Soar SySTEMS
Governed ly STARS ( Spiritual wodie® )
Thor Give \ViGHT (AReayy ) To World.

He) Soiar SystemS= Rvoiteo wy A Star (SpInToOAl
Covective }) That Gives \ViGHT 400 Lice
To wornos. Tne Type OF STAT (SaimToal

Couectwe ) Determines The Currore OF
The Soar SseTem, (Bars OF yearn \
 

Case 2:21-cv-10814-LIM-KGA ECF No. 1, PagelD.18 Filed 04/27/21 Page 18 of 100

 

 

ane aT Yo a
(x “Eso eystem “Tranescape eSTruct Ure, CompeneS ecm
vv
f vor Sy Soon By Wo ee ie meets ae |
i
Bou 0 1 Seen Br Ne pect OF Time: Ano HES |

Ta €e5ence O€ Cultural ANDO Reality AW SxAST
LdITIIEN “AT TAQIEAO\ ConstrocrtS~ Reatity AS (we
Percieve W ic, Forse , BNO LDeEsSiGneo Vo
Moke OS bevneve in The * LimTaTions Of
Tris Gord.” ArvtnouGn There ave IN Fact
“Govervng Principies OF HOAENCE , \DiOlOOY,
AAD LiGe,” Tat Are SOMEONAV MEWNTIOSS,

The TePprentTaTion> Of Bae vwiere Prinee1es in

TMS adornd Are vamiEeo, ANS CriMATIVE

Compared Ta Onwersatl Yearly.

 

HE AETGA) The Soiar SysTrem AS GE ONDEYSTAND VY
oOlar Systern

& 2 - 7 . ae . y
& Best decotal ia TniS (WOTID , AS VACOMPIETE , WETOLUSES YY

 

   
  
 
  
 

5 A Gen OF DOES NOT TNCOMPIOSS WTS Sranieicance VO
— ~ Space Aro TERME’ reavty, AImMERnSIANOG \
Teanties, OF Santrar, Cem mnareryay OF
Divine COMPeGNENTS, We COMPOSITION OF
The Solar SYSTEM, SHroorw FTesemnvie, out
MoT be Svrély F1xcO Vo Wie Mao,
OTRO 4 | Cimeresors ( Chrono 22 exe }
Tovrea THEN, OF Space

HEtiOSenEere or | ( (REE
CrronoSerere,
PiaceS Ecol
GTA Tne

 
    

DIME wav

 

ANG Space, \
~~ ' , OC HME
7 (arnee! |
(ensonocsse |

 

EVE PISEO
To L.cOXk wee A
miec / cornecs
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.19 Filed 04/27/21 Page 19 of 100

SS.) qworio0s * Goriae Are Narvwivarvie Woe

\2

breeding PlaneTS, Guch AGS TCartm.,

The Colrural MNO Soiritoal TEQntTieS THAT
Gocu -aorid’ Pianevocape recieve
Depenos On VWre OVETICS Thar inhavit
its Sun. ( Sua-Spiritovar Conecrive \

Gi Peaim~ Part OF A GoriO Tnatr iS
MimMsrereO ANO TroieO wy A (Lord Spivitoal |
The Head OF A Crhorcn, AYO GovEernEeo
by a (Loro Temporal \ OF A KING.
& word ais owvrvoeo twvTo Marvy
FEeaimS. Now, iv Modera Times
These Teaims Are AdMinSTcreod wy
STATES, (AIGO Can we A OTnEerwor dy Piace |

7.) WANS / Pa\nceS/CaASNEeS & ESTATES THAT

EXIST GITHIA A TEAM, USva\iy
CONSTTOCTED INTO A CoOoMbinaTion
OF AdMMSTLATIVE PWONDINAS, 1A Wnicu

Link To OTREr HONDIN’AS AcrosS Whe

Ream VIA ‘Portal / DIMENSIONS’ ANO

“TATErOIMENSiONAL Portal” Oocors.,

BONOIIAS Thar vak To OTHEer
Laterdimensionar Points,
 

| Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.20 Filed 04/27/21 Page 20 of 100

The Worr1d Sx\ETS WOVIMia A Dorar Sysren,
ae ; ,

Gontien EXISTS Gran A & 3 , Mat ExxSotsS

GiThHiaA & Universe, Mat Cour1so be EXISTINsy Aw
A MoInNverse. The moreno WOND BAS Wwe
Perarieve AT, iS YACAMMOIETE | VMN TEO wy A
Faise Prosyeetion OF Teauty , Thet Casts Open
US A Very Narrow View GE The Oniwerse.

EVERYTHING LTA THE ONiveRnse LS AN
SARTTETET AL CONSTRLCT “ That Was in
y BOMEONE . WNETNET ce lus
be GGO or CONS OF
AncsEnt AvVEns, or é
itoefe , AN

Atti Giciar DESLSN

Cacr CreateO ©
beneve iW To
rr Div Ware WENNSY ;
SEQAmMentT OF HUMANITY
ConstroctS Are Of&
AAO CrearveD To SEeEnwe A Special

Porpose , WheTner iT be BEoory,
drudgery AND Slavery, TxpProrvTaTiON,OF

Srnpiy A MEANS To Pasee Vine,

TE Gor Beauty, Then weauty 1S SOIC Nve-

To ColtTore ANOS PErSPECTIVE .

|

|

wy Cather AiwayS Caneod TENGION , ~ KINGS
Divine Rute” Qver A CovEectian O& Foie.
IE GOO 1S A “KING AE KiNgAS’, Tren
PernapS WE COME Grom A Oiwine GWi To
Power, Either jay “humanity’ iS An
AvLT™or Of Whe Oniverse Maw, AAD Homan
Git To POWET Over OTher PEORIE 16

A FN oer Oe mA
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.21 Filed 04/27/21 Page 21 of 100 13

ACCESS OF Entry

AN AreaS ANDO PrysSicay TEANTIES AND OIMENSIONS
Are VinkeO AT SEVETAL DOWATS WavocugH WnorTs
Best Described AS * Taverdimensional

Portals’ That Can Take many diverse Forms,

‘L.) A “Laminary “Can by “ASiyra\ Proxy CONIOKN’
AND “Astral Travei’, Conjzore OP ANNO
Link TogetHer Severa, or TWO AND

More PraceS (OIMEeNsrionsS j

a! A *MaSON’ Tren PaveS Wwe ‘Serial
Bwepriay’ Set iA The Astra Prane,
AND COeNSTITSCCTS AT taro A *mareria\’
AND PrySical Entry Coaint,

Types OF Entry Porte Vary Per REearity.
Most PoinrS OF Entry Bre Hidden in
Secret. Whey Cannot pe SEEN Onvess
MS PeTeQN CAN Crnannel ANO FocoS Their

VAPOW VWATO BON Asirat Plane.

Once > Perso’ FinNoe A Ooor, mney Can
Koock  (UsLaiy & CooeO KNOCK J ANNO The
Door iw Appeer Vo Them,
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.22 Filed 04/27/21 Page 22 of 100 _

we thm
The Soler System, Now Conetrocteo by
D SPOKE WHEEIS (Tre coneet OF TIME) AND
The tuoneei OF SPace \, Spivw AN Weave
The “ThreaoS Of Time” into A Ban OF
Yarn, Since There Are Bur90ns’ Of
Soiar SyStems, There Are ~Buwans’ OF
* Baus CE yarn’ ar { SE0ce AND TUNE
WEavingS OF Reanty.) They 0° SxIST
lbut They Too ATE CArteicia\ CONSTV OCIS,
Omer Gora SYSTEMS INPPECQAY
ieereSS, 1€ WE BD AND WEOVS Trouser
Their Chronosenere’, WE MO? Fad
That Trhere 15 AwANCANT Wee Across

The GaIAxy. (Garaxries |

eyern TTrooer

The TrreaoS OF Time GEAVINS, TOGETNET
The Soier SySTeM WTo A ViGwnt woah,
bring All Past, Present, Futures, Avo
ANTernaTe TeantTieS &NO TEaimeS into
DVQAMENT , TOAMAS BCYOSS Variood®S
Points, CimensionS WakED wy Portals
AAS *QcorS’ Provide O8 ACCESS TO
OTner Existing, PANTS OF

 
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.23 Filed 04/27/21 Page 23 0f100 x4

Do0rss Woorma Coanect Toomes To Haws
DOO OMNEer Wuidinges. Mepenariag ON
The Piace, Tre Ocors Wilt Appear

DieeEerentiy ANG we CrarTeO UNQLELY.

Portais »  Porta\s can CONNECT S€arty’
TO OTHEr WorioS, ANS TO OTner
PianevtS tW Our Soar SysTen,
VhoSe Planets, Sepearing Lifeless,
Have HabiTA\ MANS, TOOMS, SAO
Reams Wwitee Treie Loterior,

STAT GATES 2 STarGaTeS wriOge Sorvar SySlEens
VooeTHer nat Are Gitnin The Same
Gaiaxry. A Person CAN *PrHysiCO\ly ’

@s Travei From One Star System Vo
OHroTner. ( USuaiuy From A Snioc or From
A STarceTe arracHeo To A PrianeT, \

‘Doors’, Portas! ANDO STarGatesS Can we
Paysicary TYavenred ThroouGy , GiITHOOT
Waving, To Leave, The Booy.

( MAMMAS? OO NOT Try To €nter aA Grareware.
GNTHOOT A PHysical Booy. )
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.24 Filed 04/27/21 Page 240f100

(QOrMNNES? A Warmnole js ww Poor (NOT AN
ACTLAY HOIE 1 wy Grrnien Too or More
PIQCEDB From “aictereint’ PoiatS 10
Time, Are ConnEecvEeo Vasetwer.

GOIaKieS ATE MeQ CoONnStructTeO WO Spin
iA & Spirer AV|ANMENT, WTrvEBwssy ACCESS
POIATS wWEeETWwCeN Orxeeereny Doier SySTEMS «
SySTEeMsS
may

TiMEVNES Wr Orvecerenny Barvar
Are VOStiy OiverSsc , AXO Lice
Exigt AT OrcfErentT PoIatTs, Widden Wee
DIGO EXIST IN VANIOOS AIMENSIONS
Thnatr Stary DysTem,

May
O¢€ Space (o> TRA

Portais wridge Two ar more PiacesS AT

The Same Time. TA Medevoas Europe, we
“CONESSGUM’ WOS A Portal\ To Over A
Hyunored *REQAIMS.L The ROMAN ‘*Coigeseom’
WaQ HBeverar DOGZEN * ArcHWayS’ Tnat Were
Portais To aiecerent Rearne Across
The Goriod,

STAY GOTeS Are very SIMOIeTe | AS

They Connect Solar SySTEMS. They Appear
ABS ‘Large OoorS’ OF * Large Portais;
Peapieé Can Qurcer\y Travel SysvTem Yo
SySsTEn, OSNG A Gloreave.
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.25 Filed 04/27/21 Page 25 of 100 \S

State OF THE AAT (TECHNOLOGy )

Ta Tre Advent Of NEW Tecunol\ogy, Lommnanes
AAd Mascone 4re OO longer The Soie Too\
OF CrarTamansnio. Ove To Compouteritco
Systene TTrar Caan “iatrerFace” WITH THE
~Somrar Avo Astra, Pianes, Tne Jows
OF Tre Luminary ANQ MASOA Have ween

TNTIGATEO wy HeEAVy MacHinary.

Ly No More HEQOACHES.

LomnanesS Can Mow Sync To CompoteriZ2ZeO

SySTEMS AND More Qoickiy AND TLVICIENT\y
DESion ‘Astral B\vePrianrs’ For Constrocii90n
GK orKkerS. COmMmpo%lerS G'TW A Crick OF A
‘eOTTOI, CAN ~“Cot’, > Paste’, Ano ‘Save’
EXISTIAS “Schematic O€SiIGNS” ANO insert
Them into Te Astra, Sarat ream,

EATITE TOOMS, HOS, ANDO TEeaImMs, Gor\ods,
BAO Possivly Eatire Galaxies, Can be

UP \OaAdDEO, Ano Saveo, Avpycareo
Scremaricaiy Using Advanced SOFTwmare.
BNOAE WorOS CaN we CraETeED GITHIO
A Oday, Possiely DLE NCATIAg NOVe
UMVErSses, © VEDESIONEO WiveEerintS
Can we dawnioaded into ne Gawerse
GHATAH A Click Of A button.
 

 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.26 Filed 04/27/21 Page 26 of 100

The BAaAveary Of Tnese CamporernZEO SYSTEMS
Has Createo A Almost Lociorre Potential

For NeE® ~ Astral) BivePriats’, LumnaariesS
Are ConstTantty Prosacing NWEeEw ASTral
DESGAS AKO Woe Mascors SVropoic Vo Keep
Oe ert CoansTroechon DEMaNoS., The

“ONSIWOCTION Wae
EvEeriasting DEMAND For CONSito Sy

Create A wACKIOD
AY’ OR Wome Lack Tne
Meer Tre Gorxtoao.

Cor Masonic GdOTrK EVS ,

MANDOWET TO

There 1S A\1GBO0 re LSesve O€ “RintTe’
TesavreeS, LiGnt iS Energy Of yscw
There 16 NO SwortTage Were Oe. However)
Raw MarrenaS ATE EAA TE’ AND Wey
“NVI EvenTooanNy WDWELOMaGE, Scarce Ano
MNasorS Now nave oO
Hecionge What proyecrvs we
Time Aad dedication

Onavaiavnle.
SeICETIVENY
Wortuy CL Weir
QC Tesource®e.

Lois CF Progecns SET wy ASTON
IVE PrintTS, Means ° MASONS”? NOX
Have TooGn JowS. Weir WIOTKIOAD \S
Heavy ANG Weir pack ey WKELy GOIN

To hort € com STTEAOUS GDoTK,
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.27 Filed 04/27/21 Page 27 of 100 1G

2.1! No more backacne .
MASONS Can Mou Syne Wert new omart
TONS VATO «The Astra, , ANO Pave Wweoe
“ASTra\, Reames’ iAvo Moteriat Prysical
ExiSTANCES, NO more RaroworK, Senar

MACHINES CAN Fouow The lo\veeriay ANO
MAN OAI Y

Piane.

POVE TEannesS VATO A MmMarcrial

Bl ActcEeVeraTeO Mase ProouctioNn

HOUSES, TOOMS, HANG, ANNO Meaimg Aad
EVEN WOrlOS Can we Qvickwiy Oownioaneod
\ATO The SASTral Prane’ Ano TOTNED VOTO
Marerta, TEeaunes. The MaSS ProQuUcTION
OF OimEensioner Physica Reauries ,

Are AimosT Limtiess.

4 | The Lummnares AAO Masons, Qe Oi1ed

ATE NOW *Opperators” OF Technolosies

Wy A MEW Era COC CANSWICNEO

Spiritoay ProouUucition,

(Notes There Ore Some BOQevieS Or
LominarneS ANNO MasonG TrHat Sri\\
Practice The Old Traoitional way
OF Crariniay =}

 

 
Case 2:21-cv-10814-LIM-KGA ECF No. 1, PagelD.28 Filed 04/27/21 Page 28 of 100

QvESstians AX Mam€Eest. Cnet (DOES Wis Tecnoasasy

Laok Like. TE Yoor Wiakyoe iT LOOKS Like A

Then Wiasé AANA , Some *~wWwaro Toos’ may SvVvi
pe Nard METAL BAD LAaSEN, Necessary For Fact
AW EFFECTWE CONSTTOCTION. TL Tmagin€e Hara

Meta, Toas Mat OCF BEarade AND Wove

Extreme Ovo it Ys

Se yestTemn®e 7 Em sessome
Hamever, Computer ZeO Sy

Yo le * Soe TeEemnaonr . Taiak os
AS * Sor Tecnno1oagy *
AAO Gives ,
ONSLET AD
S,L

ProtlesS
The Woman Wrar™
Tastreadm Of *™MeETA\ °
T ProtéesS *OrgomMe BOO BSott Cc
LAStEeaod Oe GIass Screcss
& APPEANND OF Or Qos

MmicrocmpsS

Matter %
ProflesSe TADS

Screen ie BOC We WuMan Tye.
_ =) Koos ~

nS

v ; i Ns 4 - Cx
y oO * Os \ >

Zs mary Ol ant Fyewen,
| on ae
Images Mence ACYOGS ITS LENSE, © x .

| } - or P\aSic
Better resouonTon THAA BAy GIAs> or Pras

Ty Screen.

AS ECryetay CV\Car

MAQROAE , DSVUMOS AT YOOX

A\SO0 Try To 2 |
4S NOT

CompoTer, Excep’ Tre, MMonver }
pot *S0et TVecnno\osy
mysmyianr Maver BS

‘> & Soe

METAL TMETOEMNOS,
Trot (oaS The BAME OF
Tre BOMAn Brian. Tre Brian
tech AMNESy Gooe QF OrgQamece SEnerS/7
COnBOETing, Meer,
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.29 Filed 04/27/21 Page 29 of 100 \7

ame Ano Tre Sec / Sea

Al Time, From weagining To Eno OF A
PATTiICUIOT Timevne ) 15 Generany Piannco

AND Predetermined. Aimost tvery Rewsion
ASKAODIBOSES A Timenne For Te Onverse

AS “AipHa’ (Creation) 490 ‘Omega’ (destruction )
ICOOVDING TO Every Tension, Tearvity Of his

WOOD NaS peer SECO To Tne £00.

Thus, Cv Gry TMA AN wDETWEEIV HAS TECHN CAI y

M\TEQDyY Happened. The Vay Were borin,

W\V The EventS OC Ovor \weE, Every WEctsion

We NAKE , Those Things Aare Seen. his
DOES NOT MECESSEATINy DIMAIGH Free Wilt,
WECDOSE Every DECISION WEVE Already
Freely Maoe HAS AISO bEEN SEEN. The
beginning AND END Of The WMornd Ano
\wsS (TIMENNE ), AONO Every TRIAS VO
BETWEEN HOS A * PLAN”

( Ld (Mmetines) : There yo NOT A Singie

Timertne >
MICNOE. Rearms THat EXIST OUTSIDE

F : vee
OF The TIMEUNE OF TWicy Mond, may

WAVE Oice CVEAT TIMEVRNeCS,
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.30 Filed 04/27/21 Page 30 of 100

   

   

 

 

 

 

 

a my WOE. Ganon PRAEONS COMEWOCT S MATEO

at. oO = ag ee Ov & STHMEAINO®, Mey coors an - ae
E “— ee TENE, BAVA) on & “2EErO% me) OVIEKOE, O ure
TI sprce TEL EF ener ol

 

Lonen Tinting &o00UT Whe Tearivy OF The Corndinanan,
maererentenon A Construct On GE TME AND BPATVA\
ReonTies, we BHOOVO Think OF ~ TAR MONA AS &
Geo Exampare OC Reavty Cracting. The QCOO Mowe
the matrix’, Cocuee. A on Tre Ydaea Of Reanty poms
Cracteo by A COMPLOTEY Program. iS NOVOW VS

Sort GE Giose. Vo The Actual Trow, Except Whe

matrix had LEST A Cer TRADSS OO.

. . a cemny ASS FY SMS PPEaTEoO
SQeJ TECHOICIG DY = PAL) VEChool\asyy SS VT APPS

pla IA TRE Mat XxX. GOS ‘Hard Teennoioay
ZX nt
ees

(metal micrOeMps, PASC, WITCH \. However,
) Mot OE Hidden TechoorogieS 4Ye * SOCT TECHN.

Trek OF The human wooy, The. Bravy io A

&
é

‘ i roa er
y= Comporer, Our VEINS Are wasrcany Wives,
PE | Ano Lake AY Technciomice, we Praceso

v8 ingormarian AND Canover Energy. Ta Terns

Treat OC Tris AS A Wi0 VECHNOIOD*Y -

The Mavrerial Constrocenon Ce WHE ANO Soaawviar
Reaities, EmproyS wom “Hara Technno\ogy | ANO
~Soevr Techoo\ogy ' That Cbork SyNeryrcaly DAS
IS Managed w/ Homan weiaye. WE Most AuwOYS
Remember That Wwe “ARTTFICTAY COMETVLCTS’ OF
Tne Bao Marvyevial SHoapyial Rearity. YS DB PyoOoOCT
Ge “Homan CrACISMAAS ~~ AAD Whomaniy} CS)
“CoVeenve AMO * TadwiduaY *Creavive win To Loses
Aver A CONNECTIVE UMVETSE .
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.31 Filed 04/27/21 Page 31 of 100 18

Timelines : Tre Reavty OF A ITNUNTIVET SE |
Creates OreerentT Timevnes For
E@ecH Oniverse. AISO, OIiecErenty Eor1OS
AND Teams May Soeur or Branch
OFF Timelines.

> . |
IPIANS * Every Timerne MAS A Pian or

Set OF Plans. Generavy VariodS
© AOTETEST Groups” Ano Even
PEeopy avVE

PIG Wave an TATEVEST IN A Pian.
Some OC Vwese Gr

Cacw OtTner /

TADIVIDOOCA\

OOPS FiGaT Gite

Trying To CMnange The
Pian For «a Reairty,

x Interest GrovuPS * There are Severa\ Ty PES
OF INTETEST Groups cLoitn Various |

ABENDAS. These can Tange From
“NOTIONAL TLoareresry Sroops’* To
* Private TLaterest Groups " To
* SPENAI Lnterest Groups’ These

MANY GrOoOPS Have An Larerest

In Avtering, Changing, Preserving

Or AmMENDIAG Teanty, Aiso OSC BetTcr
‘Vermes %

X Nanonar iATEVEST OdSociahon (NTA)

x DrivatTe INTETEST ASsaciaTion (PEA)

x BOEcar 1TErESp Assocation (STA)
 

“Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.32 Filed 04/27/21 Page 32 of 100

Understanding VanouS Associations OF Private,
National, BNO Speciar interest , iS Imperative To
Avoid Adverse Maniouiation, induction, Deceptive
Practice Of Toil, And wecomng A Victim O€ Svocw
ar SOGAL Groop Guitore. PRany Of These Graces
Practice * usury | YTNAM POLATIQN ANDO SOMETIMES
“HArrOSMEAT Aimed AT AchEeiving A “AGENDA”

 

SometimeS Wwese Groops A4re Kno@n To ASSav\t |
arTer, ANDO EVEN Kin Peoere Wo Oont
Give Wer dhneT Wey Gant, wren They
@MaAanNT ATL Many GWhOo have been GrantEen
Specia PrivilagseS, Are ACT Vo KreQuentiy
Abose Their PrivilagesS. Avuse Gl POWET 1G
A FrEQuentT ano Avwsor\wtEe reavity Of A\\
OC These Special inverest Groups, RATIONA
\ATEFEST Grooves, And Privare wwrerestT GOODS,

¥ Siripping” 1S AIGO A Wel KNOWN Pracrice,
Where These NIG, SIG, PIG, (Nia, Sl4,or Piz )
catrape, Caatore, defraud, Ensare. A Person oF
PeoPie in A SSchneme” Or Ger Orcwnastraveo
SSchemes”, designed To *STmeP” & Person
OF GEeaitn, Property, digmty AND SOMETIMES
Even Lice.

x . Eantine.- 1S A Pracnce Ghereby A ANTETESY Groups
Eat ANS CONSUME Pecere, Property, CoiTores |
ZA

WEAITIN ANDO EVEN NaINons, into Their Covecnve Syster
Daw AP AR FATOONTATE. HOYOOT AT WarTionar CanG@uesy. i
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.33 Filed 04/27/21 Page 33 of 100 19

WNoTe 2 Tre best way To decane a” inrerest
Group” id The Movie Coaned, “We AODTOSTMENT
Beauru” (A movie mace 10 The 0.95.4 J

InN The movie MIWEe AOTVSETMENnT Weare ”

The Secret SocretTy BRAD A Sinaie Jor,

GnNIicw Gas Yo MaKxe Sore Ger THWiaG

(DEAT AcCOVOIING Yo Pian.

ATED, Preserving, AMMENDIAG TiHe *

 

Laterest Grovugs have Vario0S Terms

|
v
He A : ——eenemcen — Ec ; - ;
: my or TntS © >
e pag > Hl aera | \ OCE SS OCS

“Astral Trave\ ”

(me) PAL we | @nere Vhney “Astray Project ” Ano Then

eeoere\ No cn ‘
{pra he roe | SPEED’ OD Weir

 
   
  

ASTTAY PriAnes *ThWHe,

 

or Tey So They Progccty Faster TrrooGH

a
: . et
(oie) some] FROME A Lease. Of FoTute EvenvsS

1 EXOYL motenar\
03 corer ucy,

 

 

 

ffsosx WKE Creating, ASTrA\ TOOMS AAO
TONNE GICKEFENT | Astr

S TTOQ\ SCOTS ae 5 /
>» ScaFEOIdS” CON =| Biveo: VTS, TThrovu Gun Vast
managed by SRETH TATE racTiIOnAS AAO Many PLIOTIONS OF
Private Yovtevest

Groups sno Narae| OTher Peopie, They ser

Fortn A
Tnrevest Grovr>.. . .
Some Front { “Socriat B\veonat ” For Ai FoTore

EXC. yet gacn \
OTner IA The

COWSTFOCTION Oe ee! Diverse B9gcen0as, ANDO NOT ai
DAD CATE

Or Goce, Tre ON Plang Ser For

EVEATS. OiKerent iO TEresT Grooes wove

AACE
Tne CorTruTe,
 

 

YVarioo0s PTA LINLA, SLA . DANO ATEVY GroodS

( SIGs, NIGs, PIloes. \ Bl EXAST Ocross Many (290T 10S

And The Onwerse. Every Coomry , Wwe twer VT we

*Chiaa’, — RUSSIA’, “Gapan’ ~OS4", NOT Koren’
~Saud Arabia, “ENMQand’, “Wary! or “Tran ’ ALL
Wave Wer CWN ~NATIANAL Taterest Gro SPS’,

 

ee ee

many GIT Their Own HAIG’ BOO * OAKS”

THoak Again OF Tre Movie ~ TE ADIOST MEN

ISEOAY 4 wow Tmaaiae A WoriD Fou Of

many Ove ereqgr *AOSeSTMENT BavreoS ”
CyEery NATION DAD COouritry WAS Wer COON

SADUSIMENT BEALTE ” WET SeCoowS Wroucn
Teme. Securing S99 SOMETIMES - MOE 709)

PianS Yo wetter’

serve A *NATIONA BENNO

eee ig een ee

 

No@, LeTS Compncatc TADS Even More,

MANY ASPO'T MENT OF * EPrIvaTEe 1aATETCST Grours ”
AISO CxXiST AN cerry County, Taking The Cord
QE VYariodS ~“Corporanane” OY °* PrvaTe ASscuano ry
Ther Aso Kove Gort Of “AOTUSTMENT Beare ”

A * Privatized © AOSOSTMENT Bevrao 7 What |

BOUTS ThrooGn NMC , Securing, ANO GOMENMCS

Modi @ywsy” PLansS Vo weer Samwe A

oe

“Cor porajTe AGENDA”

 

Ano Privare ASBSECKAATIONS, HAVE Tear On ‘Lomiaanes
ANNO SMAGONS” To WEP Con STrOC? REAVT>..
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.35 Filed 04/27/21 Page 35 of 100 IO

Tra ~*~ Luminary © CurvtoresS, The Process OC

“Seeing” TrrouGn The. Foture in A Astra\
Prane AAD SEMIAD Fortm A Proyxysecreo
“Qe eriat ” For Ai Future LareractionsS
AND EVENTS, 1S Part OF Voe Croney,

Once We *BIvEPriAtT’ For The FuTore tS
Se€T, Then The ‘Masons’ Pave Over Tne
AStTYA\ TMMENNE , Thereby MarTrEenanzing

\T AANTO PHYySsiIcal Teawty.

THEN THE FOTORE TS SET LN STONE

Ww e . <@
OTE % WHEN A Person ic “Set Yo oie”

TA The Astra Piane , Trey Gert *PavEeo
Over” Wren jt

IS MATErANZEO InATo
Reauty,

In The ‘Boat’ Cur\tereS OF BOCECTiES
InKE *Skull ANO Bones’ or *Red DWEATOS ”
boeT/ Snip, GhetHMEer IT we ~Biackwearn’
MRO TONS THE ATIANTIC Or “Reo bearnd’
@MHO TONG Whe PaciGic, There ig “aA

Seperate Jarcon.

CHartinG + LTS Wwe Process OF Prosecting
Possivie TEaunesS ThrouoGun The AStra\
Prane ANNO Wen SETA NO Cooree,
(Looking 10TO Tre SEO OF Time }
  

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.36 Filed 04/27/21 Page 36 of 100

Ty Traci One) “Boat’ ColToreS, Charting, & C OUTS.

aa

i TW SSESeEnce * Planing AV NaviGavinG
Course Througa Vime* This 3S Important To

= , DO QS
Waderstand, wecavse Some NTA NIG, PLA, PIG,

Tet ET egy? x mm; EXT E.
SLA and SIGs COMSTOCY Oirterent Prev

€ Ow CF SC TESA’ FASHION.
Lenars: 7 AVNTIES CART rt oy CY Ol. MaTes Vaya
Len ~ "CAV —~y

. ny yg Rosy N
One NIG oo NTA, Miant WuilO Thess WORT ATO B

‘ ay he oT x CS VAG \
Spuceenrp AAB Cross WETwE) (THe Ores

Ano (THe ORDEer OF THE SES \,

& BOAT 16 A Prysicar AND Maternal Cans oct

 

a CTA’ Lave ON,
my comch PEOPIE , GENETOVy IMM TiS? Lave ON.
id RBo0t Can Phnysicany Travel TnrouoGHn > 1Ytme
Bao Spece’, NaviGoOMNas Gynat Tre Boot

Cuitores can, (THE Sto Of Time \

 

   

 

a I } GEMDEDSr
Veo Re oait
| Sportal Rear EKXOMPIE ?
: | - . TIME AND SPAcC
BOL Sof Tye Cem OF TIM] \
a 1430 ‘ ; eeeo’
Ck 1950 po * AISO Canned 4 xe)
° QE ac eo» ach Fis 1 STOCK baseo ON O27
Comet = {1390 sa tte TENE, Corrent ri
a

a
ae ae ene PTT eae ect ote ONE Laces

THE cnoie Wea Cl A POAT 1G TO Trover Wrooer

The SEO CC Time, Ano Conecr Fiow , ( PEoric)
(hoe Get wateo AND * WooKRed’ ON The dens
PhiasoPny, or Cortore or Rencion OF A QOAT,
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.37 Filed 04/27/21 Page 37 of 100 2\

SBteeriasy 2 FouowinG or Paving & SET CooTee ,
AND Tsoring We Set Covrse iS See)
Throvuei To The OesireO O€STINATION.
(ONT ITS SET 1N Stone) Navicanine

Tne Tearity you Charred, THAKIIAS
DSOre The WiadS OoOnvr YH\ow TVHEe.
Snip OFF COUTSe,. ( Greening 1S CONG
IN THE Prysica, TEeawty )

Saag. Most Peopre Are, Baring. ney
Wave. NO Course Chartco AWD
No DESTINATION, Whey &4re merely
DriETIAS, WA THE GINO, IsvnD WEANS)
Pushed by Waves.

FiGkTinG = Moen CiGHting GCCoT> WN TWe
Agrrat Timenne, So PEOP\e Progsect
FotoreS> ASQAINST TACW OTwer,
Tavisawie Gare Are FovoGHTt in
The Ootrar Piane wetTween A MANY
Oweree assertmenT O€ aTErestT
Groves, Most OF The Time The
ProyecteéO Fotore® * Q\uVFE ANO Posture”
boT Sometimes DEeasodl\y YesSsrr\ tS
Are GET AN STONE. FiGnting 11 The
Astra, Pianeé iG Very Common, boot
A\SO VeTy OANSErIOOS, CreanarG
Eaves” AMO Storms’ 10 The SeA
Oe Time.

 

 
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.38 Filed 04/27/21 Page 38 of 100

DGENSBAS* Conewict

GoRnen Oriecerent ~ Narignaal
a Storer

GxtH Each Other, There becomes
BrewtAA in The 2E€O. SOME Boats Toe WTO

The Storm, OTnerS M0 AWSY From »=Wne Storm,

Trat Course OEPENDS werner A Boat 16

but Car WAT.
Private ComeaneS ANNO ASSQCiATIONS Griowt
Each OWer To Secure Corporate WTEresy,
Advance NATIONE\) ADENRAS, ANOS To Sorter
Consovicate The POMer ANG GWEATH TROT
Gveoe Lice To Wnmortanry,
WaTIOAai iATEeTeSt BSEcnNoNs DNS SAGAT AMONST
Each Other To SECHTe, NOV98 Ve) Oregccenves,
Thar Advance AATIONAL iaTeresy 1A The Pian
manitesrt ia Time. “ASendo * 5 & Very
IMPOrTAAT CONCEET To GndEerstand, bEcavse
Vhe Pianniag OF Fotore TMC WS GONSsTrocTteo
To A@ctommoare AD5jEeVooS Of Varioum GSrooPps,

(orig WIG, PIG )or (SIA, PAW \

% Piracy Bao Wer Are A SEernovs Problem,

Peopie Rohting Over *BoatTs’, ‘Hews’ ANO
@ro nas A TEhT TO Own Gnhotr WerTer,
Aang GSno ContwoaS The LIGHT, 19 The,
Gooridnenan GF Nme Sno fCotore.
— i
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.39 Filed 04/27/21 Page 39 of 100 DD

LockKS Ano Seaig

Gates Ano Coors Leadinsy TO Various
Planescapes , Teams, ANO VYeEantics, Are Generally
LOCKED ANO Seareq Gee From Tne Genera
PULbNC. GQhetner The &OTry 16 4 door, Portal,
Worminoe , Gare, Starcate , OF OTHET, The

DECESS CK Entry IS GENEera\\y Seared AAD
Lockers Of€. Gniy Whose itn Special LErmMssion

Can OSueally Gain access OF ENTTY.

* Sea_: TE A door or Gate iq BE@ed, Then you
GENEra\\y GONT lobe AwIe Vo SEE TT. Ony
Speciaiiy Permirteo PCOOIE WIN we Abie To

See AnNO ACCESS Tre Coors ANDO GaTes,

x ACCESSAbLNTy > Vo Gain Access To aA Teaim, Pianescape
Or Reaty, one must * Foucw” Another Person
MhOo Nase CYES AND KEYS YO 4A door, IND
tS SCeK Laviratron.

« €yeS: (See Section On Owine Langage ) TSC
BoMEeone HaS DBervitooi Eves ConnectTeo Vo
A divine “Conéctive Teawty ’ or Team, That
PErs0N Will be AvwliG Vo SEE doors AAO
Gates , belonging To That Conective TEealm

Ard Tearity. tgyems Ore Knowradse, Asareness ,
VWigoal, SPintToar, ano Phyaical Acces, LTyES 1LEeao
To Viol, Spintgat, And Physical Access To A Teaim., |

 
 

Case 2:21-cv-10814-LIM-KGA ECF No. 1, PagelD.40 Filed 04/27/21 Page 40 of 100.

% Krnockinc 2% CrAcEe A Pereor Was CyCs ( KAgusl\ad ent ,
A@avVvenreod PlaySicar Ono AOowsToar & FFarmamonr Of A
x . /
Feary ) They Gan Koock Ga A Wocor VO Seer G1Try.

CTH PETANSGSION , They Can Gan En.

* Breawing & Seal / Breawing Tatry / Forane Envy *
A Berson Can bwbreak A DEO' AND break Entry
Ipy Giadiag Ano Tating Captive & PETSOO HO
Gro nasZ LYES Sno KEYS Yo A Paricniar
FZ Qaim ANNO Conectwe Teayity Aaqn0 Forei as Therm
To feveat A Hidden GoTe or COOT To YOU ANO
ForaanG Them Yo Oper Tre oor To You,
By “connecting yourse\ve” To Tet Perso,
Yoo can Enter Thar Team ano *COnEecnve
Yeanty , heréloy Gaining access To Mert

Private. (dorid:

K Tan & WATTEME Scenama, * Forars eatry § AYO
~ BreaKinrs, Sears’ ~’S Crocie\ Tq OveErcamm™ rad AND
Congpring ENEMy Boats, SMHS . Hans asp OTner
* Reatity COnETrocryS 7, THis ie Lmpartany TO
Expanding, DAMMANN » For examprc, Hy POMETICN
Le%S Say “La Cosa Postra’ weit TS for Ges VTA
THE SKOIV BAD woned ~% La order Vo ~ vane
Jervitory “or Domain ’ The mactia Gooro /
hove to *SCaptoTre” A SKN ARNO BONES MEME
OC wie Tank, ANDO | Force, Them To reveo\
Ban OPEN TrReir @cors AnNO Gares.
 

 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.41 Filed 04/27/21 Page 41 of 100 |

 

aA
a3

The Compositran Of Lite (4 Components )

Te Where ig A Siagie MOST DTHPoerTant
Concept Thar One Must WEVER Forget, IT
1S Thar Mme Compositian Of Liee Was

ky Components, The Casvcalty OF AVY ONS

OF These Components, TesvlTS sO DeaTn ,

A\y 4 Components Must Exot TOQCTACY
intact, OF A Person wim ore,

Ll The Body ~ The homan ipody Must Gxisl
ta A FanchionAl STATE, WITH BNO
According Vo The Free With Oe Whe
Oser, All Sense MoST we IaTACT
ANDO whe Nervoos System BAQ Moor

Sy STEM MST we ACTIVE.

2.1 Whe Spirits The Spirit iS The {Conescrnes
eneray ) OF A Person. DO NOT CONFOSS
With Soori, * “A Seivt Must NEVER

Seperate From Wwe Sool in whicn

iT 45 ATTACHED. SEeperanion Of VWne
Spit From Tre Soot wi Pesol\t

in BDeatH, The SeintT Most Aways
inhowit A woody, wot GrHNeEN IT TRANSFERS
it Must Take me Soo With VT,
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.42 Filed 04/27/21 Page 42 of 100 ED)

ao

—_

5S.) The Soul + The Entire Personality Of aA

person, Consisting Of AW Memories BAO

Memory NETHOTES » Tre CONSC1i00S ANNO
SubconecaouS imtreropreTaTion O¢ reavity
Ad coe AS Craracicr PVATHOIOSI CAI
Make OP, All COME TVasetTncy To Form
mR Persons S001. ( A Persone BOoOL
Most ALWwayS be ATTACHED Vo Theil
Spirit Conscroos Energy” Ano We
TWO *“HSoaimt ANDO Sool’ MVOST Never
Seperare. } Axe (mind }

XQ *Soo\ Tecoroer” (45 Ive Come To can
iWlor “memory TecorO” Can we “Saven’

To Tne Astral Piane , AS WE BS OYVnew
Pianes, That Consistentiy Keep & QpoaTEeoO
Tecoro OC B PErons “memory NETWOTKS’
Aang Pereonality Composition. SO YOU
NEVER Lose your SOUL GR Wro YOU

fA Bovi iS more Wan 3ost yoor

Are .” _Sest >
memory NETOOTKS lout AISO A Persons
FEELINGS Towaria®S TRose MNEMOMCS ANO

Goi EFFECT A PETEONS
{ATErereTATION Oe Realy. Thos Ke
BSour iS A PErsonanTtTy COMPOSITION «,

~ . (NS
ANDO Tne Sout deTEemnnes & PESO S
OUS OIMENDBIONS

Those Feet NGS

“Compatability ” To Var
OE Corr RearTy.

more: The Soul MvST Always we Free

Krom AdversG& moan PLIATION

 
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.43 Filed 04/27/21 Page 43 of 100 fags

25

44.) BSociai vice 3s A Percans Cammone GIT CoNeCnive
Feaumes Of OTher People, AND ONversal i

AcCkKESS To The Great Many masecs OF PCOpP\e

IN The Onwerse, are Their Sonal Licc .

Any O02 44 People MST Focwos These

‘OwSECTIVE Tearty’ ToSeroS CAPANOIAY, AND

Increasing, Their Social, ice.

Socio, UWice ISG LoEeracty DEXERMIAEDS oy, WOT
NOT AIWAYS CTONTIAQENT Ved, The Fonoins,
FocrorS WW conicH CEFeEcT OQ Persons Social
EXISTENCE 7 ‘Sex Appeal’ *Ronoer oS Oigaity
OC Station’ * RepuTaTION ' * Fortune”, AAD
“Favor’. Yor Most PEoo1e Trerr Social

lice Mmoywve Soley determineo wy THe

~ Favor’ or *OisFavor’ Of The Per SONS

( sreeraman, SEeeroman, AND PaAVYETS y Loho

Conetroct Whesr Freavty Boo Goiodve WWwerir

PaTwcayS Throver uve.

*% TRANSFER: The TraneCer Of The Sant Ano GOV! ‘

To ANDO From one wooy To Sothern MOST

be Carekuoly Condvcved w&y QovanQeo Adv
Triana =SpecianstT, The Spar 409 EQQO1 MOST
Never SeneraTe ANDO TVWhe Soul (Memory,
Perconaty ANQ PaTHo\OSgy | MOST Foy SAO
COMPIETELY DOWNES ywvto «~The Mec woby.
Tranter can Se COnMsocTGd Avy TiMe..

 
«

 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.44 Filed 04/27/21 Page 44 of 100 DIE

THE REQLITy OF DEATH - SLAYING AND REAPING

The Gest reanzation One Must come Toa GdondeV,
UPON EANShTENMEAT , 15 GiTH AW Tms Order Ano
Mechamam To SusTain Vice, Why Io OeCaTu
STi A Tearity? TT ig because OF Two Teasons,
The Firet Feason iG ‘THE Finity OF Resources”
ANNO The Second reason 1S ‘Homan NeETore !
A\1 OEATH iS Of Woman Gd ANNO 4S TOoTA\y
Preventable. AimosT AN OEQTH AS OF Homan
Creation. The PowerS Aoove, hoMEN UKE OD, COM
See hen We Wii OIE, AND Many ViMes Kit OS,

Scarcity / THe Finity Of Resources +. There ATE SIMPly

Too many PEaPIe 4990 WOT Enooev Tesoources To
Sostan wee. ETernal ANG Lermortal Wisc TEQores
A ConsometTicen OF Material Tesources That Are
Fimtve. Spimroar ONO Ovine Marerial CoNStroctsS
Are MNecdoes For The Sobstainability OF TONTANVED
LIfe. TNS 16 Why , ONE TEascon why, DeaTr
1S & FEeavty. rose Who Con See 4900 Steer
VrrowGn & Timeriane dit OiwTaesq MiNoNsS OF
More OC. DWnetner iT we APATHY Br Sadicn,
They Choos€ NOT Yo HEIO Vnemr, People Aare
Adversely Predestined To o1e , AND Lect To
Their demise, This Neagiect iS de\icoerate So
Theat * Resources” Can be ConsovcaTes by

The Few Gho Nave Achnieveo IMmMor TA\VTy,
( PsaimS 8D , Genesi® 3+ DD, ZJonn 10: 34 \
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.45 Filed 04/27/21 Page 45 of 100

¥ Slaying AAO Reaping % Both Biwine Aad NaTorar HOMA
behavior ConS For Siaying and TEeaping. To SI9¥ iS
To jnevict DEOTH BOD Kit Someone , ANO Ta Rear 1S
To Take Their Property AND Cominion For Wwemnserea.

( Tre Darwoiniayp Perenectwe /f Social OaArToINS™M \

# Homan NWaTOTS % By Nature , AIMGST AW BHUMANDG,
And Pretty Moen Ay Creatores, nove NaToral
S\emnents OF Vice AND SaAdISM., TY S00n0S
TOUGH, wOT 1TS A Cruel toorlo, THE Savage
waToTEe OE WoMadn wr10\99gy \S designed To

Promote “TEeerowocmien’ Ano *Survivar’, Git
Fiatte ANNO Bcarce resources, Wwe Are
Maroce Vo EviainaTa A\\

Compenen wy

Tival ComoEemuor. MEaAIOS) ExCESS FOPOIATION

Sesion OF Avar\ap\t
OE Peopie , Manes The Concessyo

resources A Whreav Vo Sorvival s Whos, The

Slaying OF OMNES SOG COMeEMTION 1D Ennrely
A Normwo\ reayutTy. * SQCIA\ OarwimMan’ west
{OTErOCTON)

Porsurt Of

DeCianes Wre Watoras TKHOIOS. CO 1
2 ‘ ACA
beET LIDGE haQmoanr DENANS , Whe pior1osi

Niatoral Human Gomoaaonce , The Tadoigenct OF
Carano, Pieasore , AND The ESTADNSHMEDNT ANO

EXPANSION Oe Personal OF CoONneECTVe DOM Mon -

% Consonrdanton Cf mower: Resources Are Power AND
The GooS ( Psaime &S /Tonn 10: BY / GeniSiS 3: Sd \
, Dnome Are Woman Like OF, OO NOT Want OS
yeachins OT AND ATTAINS Trmortat Use AND

Thereoy pecomng Ther Rivals,
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.46 Filed 04/27/21 Page 46 of 100 O7

xX Consovidation Of REesooTcEsS *%
“Geds’ IN The Typical Poly Tneist SENnse, Are AoT
Moch diferent Tron OS, Are Woman in Imase Aad
Form ( Genesis 1: DG aco D7 ) AND Have Simviar
desires AAO ViceS., ( Genisis 1: OG ATO 37 )
Paly Theism 15 Tespected AS biblical ANO Folly
ABKNOWNIADZECO oy AtenoST Every KNOWN TENWGON.

[Genesis 1: DG (Gor Image... Let US...) | Paaims 82 |
( Psaims BD, TESPECTS AN LlovorateSs YOWEN AS Having
A“DVINe PEerage” As The Head OF A Greek ASSEMvIy. |
(Jonny 10% BY , 906 Curmer To indicote That Trose

CHOSEN AND SeiecteO by Goo, are node INTO

Goos } (Genesis Gi D-G 1 Also EsnawIIsHeS That

ThE GOOS ATE mo Aecereat Than TAO) GITA rhe
SANE DPErVvEersions, Sexvuai DESITES, ANDO Vices |

( See GENESIS G? D-G } Thos 1 MEN Ano GOS
Shere A&A Simorar NATOTE , Then Tne Same
“Sociat Oaradinicar “ Logic AEPNES To Oiwine
Provioence.

WoTe (Jona 102 34) nose COnoO TESELT MAN f WOMaATIES
“Divine watTore’ Ano Godliness, AN Sveh ATTAMert

OOD Thereby TEJECT The woros O€ Christ

A\SO NOTE: LT Am WoT

Promotinsy SCHASTIANITy ¢
boT POLNTI AS To

“ANCIENT Wiscom” Ag vA

Source OF Enitgntenes Perareciive, Piease

DO NOT Suvsgect Wis To

Ll Oraw From ™ > i eC
Or ANY Diverse TENGIONNS Tor
Trot , OF @Whnicw Ari

VENGIOOS bias.

VENSION has Some Og.
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.47 Filed 04/27/21 Page 47 of 100

( Genesio 32 DQ ) “LET man BOT TEGO OL0T Ws hand
x . 4 ® ‘

Ano Eat OC The Tree OF LSC, "
ce THAN has NOLS WECOME \iKE One OF OS... ‘
US’ ImMpnes A Proravty, fAGICaTING * Poly Tersm *
AMONYST Ta, T Can So0cn
(GENESIe 3B: DO )

AAO Fat BNO Live Forevern:
Tne @oro

~GasreS OF GOOS’ To be
A * aawwine Peerace ’

‘ : .
Homan * mortality’ HES NOTWING Vo OG WITH ©

AeP\E , bot * every THIN’ To BO GATIW Tival’y,

Gl Tne GOOD WoT WaNnnhag To Snare VWrenr

CDIvn yawenS Crearion Caste.

DAMON

UMNO TANTY, ANDO LICE, want
The TESOuUrTeesS>

Thos€ itn Power)
Yo “KEEP SEeEcore For hemeewes’

DONO TechoroomeS Thar Sosrarn Lrmorrayy,

For Mortar MeN To ACWIEVE GOONCOO 15 A

Threat’ Yo Tre existiagy Caste Of Gonos,
Thus The GooS Hove Created ~REVaiod’ To Ensnee
\aTo Ascetic’ Systema OF Moral

That are Entirely Fascst ANO ToTa\y
Wile’ TnoS DEPENDS
BAD ASCEtic behaviolts

MANKIAD
EONTENTION
Seif DEeaTVAASs. * ETErnal
OPepeon A LWmpossito\® Moral
ACKWIEVEMENT, Tnat AT MOST MAKES OS SLOVeS OF GOODS,
The Staying &°O REEPANS Of ee oe ne
HTN OF OECaTH, Are &  TESONY
DBEEKIAD Gow
SAaTULAL Sadie
Thar OppresSoeS Homan

CONEOVOATION CL
6 ANS

AVY AAST
Owwine POoOcrvws

Tesources, 4° THe
Even TOWNE Bavagety "

To Peroamon., (Psaims 82 \
 

 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.48 Filed 04/27/21 Page 48 of 100 28

Chronology ~ Chrono SPnEeres ( COLOSSIA LYS 33-9 \
Prbliica

every “OROER’ Has BZ Chronosphere (most wen Oeverooeo )}

Orders , udrieh “Cocuses’ Time ano Space Aroons 4
SoeremE Spiritoal “Clement. ( ConosSianS De B-A Bivkica)
However We MouSsT REMEMNBEY TheT These Too, Are very
SoemsnicateO Ano E1aboraTte *ARTLFICTAL COASTCOCTS ”

F -Sparial
ca OIMENSiONS

   
 

(THe OROER OF LIGHT }
In The Order Of LGHT, The Goo
Elemeat ig LiGkTt 19 wmich Whe

DicTieS OC The Son Tanarvo%t, ae
4 32 ‘ f A\eKo fy ,
Comeh Tnominates TINc - od ‘2 wane
' f OMENS

Like & Barr Of yarn, Tne wheel OC

Time, Ano Seace rotate, SOIAMAL)

The YrreadS Of Time NTO 4
TineSscape Corsiroct.

WISTOTICAN

 

~—

Seoriat
CA MENSIONS

    
      
 

(THE ORDER OF THE See |
In The Order OF The Sea, THE GOO
Qiemeant 1S GATEeV, tra Ghieh The
DrerieS OC The Water LonabwitT, A\oho

Wmeh EnguieS TIME. LiKe A Bau _
OF yarQ , The Wheels OF Time AND he
Space Spin he ThreadS OC mgtory
. 1NTO ACTIMCSEcAPE,’ Constroct,

OMEHA

 

Time
DamenSiaos
I \
( The ORDER OF THE Black Son )
In Tre Oroer OC The Biack Son, Whe Goo
Element iG > OarK matters ia wWhren
The dermes OF We Brack SON Tahav*t,

Ghicr EnshrovuOS Time,

Seat al
Bamenaions

omesya

2 Alpha
Lite A Bar Of yarn , The nec © |

OF Time ANOS Space, SPIN The
€ Time ato & WISTOTICA |

Time
Dimension

Threao> O |
Construct OF A WiGtorical Time Scape
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.49 Filed 04/27/21 Page 49 of 100

HAN

‘Lett

SO FvE cio Ge, BC

TRE Morning Stor

 

Those who Are Lorum
OF The Son Can
“THe MOTOS) SoTa
A DSpiwnTvat Corre
OF SoanGent,

ew

Gaon CyYC\E iS oe shay
ye year 4 .
Around fo =
The, SON ie
ad

 

 

Tine, PoaST, PrESENnT, AVO Cotore

 
 

 

 

Alara fi s.

 

Boar
Ss

te

aot

(yen nc)

ah

THesvEEWES
4 AND Provect
Aan Tne Spectrom

( Trane weet /CnronoCros> \

d

AON
i

wow

OMEDS
(End OF Timc \
AD

Whe Gsorvo gpa® Fev,
he hMH ENO \OOoKed,.

Faw OFF Tre, Edge & TANG

( Fiat ) wren
Wis 15 how
Yoo Coro

aM eres, AND

Past,

Forure ENEATS, ACCOLOINS To We

bipie GOO WW The A\pHaA GOO
OmeEeda, Bao Ar AN

between Wave Aire

mMeanias, COL ARS VAIN LS

Toa He Past.

TEMevine

EVENTS

&S

S
The TimEewncs rae

Timet CEA ® BUA, SO Tat
THe
Tine AYrOUND

y yeor \> &

Tne Sv».

CENOVTR OO ATOUNS

x CMronoSenere

CrroroSenere =
AD WWrMNe SCAod!

la & PraneScaPpc &
CANETTOCT , WEST Comparen To &
Bar OF yarn, SELON Tose Tner

by o LOHnECNS , The concer

12420 a

Oe TMe née ANOS
oe
| BOTH The donee

OF MME AQD
Whee Ge Beackk,

 
  

 

 

ANA €xiST TA PhaySicar Avo MaAaTENAI ePeey OF eS ne .
Form, Oieterent GraerS ConSTrSCT — Qe Time toro Corsini TOES!
TIME GW aecerenr Matera, (Care Meter, woter, LIGHT, Avder \
baer” ° ft (tenon x AS The Wheel OF THE Ayo
CHROVOSPNENE 7} ee Seace | nee OF SeEace Torn, The
LZ Th ThreaoS OF TiMe ANNO SPack
Yatvertrasiane, Ton &A Crone Senere.
a) lame, TIME becomes A MaTErial
Tinewhee) Consrroct pin comich Ge Can
(HMENONS | Trave\ Wrooen, TAK OF
OF HME “Ba OF yarn’ && The marwrenda'
Construct Of hme Ano SPACC.

 

 

(TLHE TS A MATERTAL CONSTVOCT

aay HAPPEN -
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.50 Filed 04/27/21 Page 50 of 100

DA
THE DIVING LANGLAGT
Symeolic Oniversal Representanonags
(STa® colors}
wire STAT. A Goerritoal, Conechve Adhering To We

Dora) SYSTEMS Coanventionar To The Wond (ne

Soir System \ (Good) ~ (mora, Ponty }

Red Star : A SPITITLOS CONEETIVE That Contrasts The

Mera, Syotem OC A WwoNDd. CEevii \-(mora\ Contrast j

YENOGd STAT. A Seairyvy94 al CONNECTIVE Tray WHamS A
Sdoanenc’ moral System OCC BOTW (Ge0O0 ) AND
(evil) dB cwmre Tay OF LGHT (GG0D) ANO

Med Ray Cevi) — (moral COsTVcr |

Bian Stars A Spiviroaes Connective AloSenry Ady

Moral System (Moral LIN VSs j

a
Bice oxy ~ SymMoorc OC The blanket role VYrnoat re

MormaG® Star ( GooS OF Tre Oay ) has Over

The GoriO. DorriaG The Oay, The Lords OC
We Son” Cover The Sky, Srrouding The

Sky WA BLoOe. The Moraine Star iG Home

To Tre Goose OCC The Oay, Ano AW Their

ReaimS ANd MPodeéS.
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.51 Filed 04/27/21 Page 51 of 100

(Nic \
Biack Sky? The stars Are GOdS OC The NiGhTt and

Corregn Yo Gor Sarwar SySTeM, AND They Exist
On A Brack Sky. The Biack Sky AT NiGnT
TEepresente The AbsSENCeE OF Any Visowole
SPiINTIA SYSTEMS , (morat WIRING J And We Void
OF Spwitvol UGhHT (Good) or (Evil). AT WAGHT |
WhEN The MorniaGe Star Pagseeq, 400 The Gord
TOrAS ITS Face Away From The Goos Of The
Day (Rotation), Then The Goods O¢ The

NiGht Assery Borman. (Coriean Goos Vo Cor
Soiac SyStem }

THE MORDTAG STAT © The MOTUNAG Star yo The
Son Of COTY Saar SYSTEM, Ano Wome. Wo The
“Goons OC THE OO7.” The *Loros OF The san’

Idearity AS The Morning Star ano Spwritoovry

Emtody The Som Of Ger Goiar SySTEM, Bow

ECrrisr Apo Loercer LdenticicO AS The MornnG
STar because woth fre “Loras OF SON ‘
There Are CANY ‘Lords OF The Son” nondrede
Oe Ore»nes Who Tdentigy ANOS VESIOE JA Woe
Star OF The Morning, Each Part Of He
Soiwirvat Conecrve OF Ovor Son, (Psarms Bo,
ANG Tora 10: 3 \ .

 
 
 
 

tock AIETY Ldennimes Sb
A> A Loco OF The Sv, 4

Gach LORD Casts Ther
Own Ray Of LGhT

 
|

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.52 Filed 04/27/21 Page 52 of 100

30

Stare - The Stare Wat Can be Seen Across Space,
Are A\SO SONS (SPiNTOA\ Conectwes ) WiTh There
Own Soar Systems, TAcw Soiwar System Was TWhear
Ow SPINTLAaY CoONECTION QE dienes. LiKE OOr SOO
HOS Lords, foach Star HAS There Goon ‘Lords’
AAD GodS That Govern herr System.

(THE LeSseR LIGHT To Rolie THE wieHt | Psaims 89.

Senesis L* WWrA, John 10% 3x

Note: AYRogh Scrivtore iS Qootes , Trea Theoso ery
Does not Soley EondorSe A CHrisnan Tdeo\osy,
boT (5 Pore y OMVENSAL, Mixing Tevician Gitr

The Onversar CreeT 1G NOV AlerayoS Gnoe.

THE Sky > THe Sky TeprestaTS THE PODERS AONE .
Depending On + OaY' or sNiGHT’, dierent GOOS
® WOTE? The. oie Whe Sky. NeTiVEe AMEMCANS Wworsnippen
VEreN,  PIACING * FATHER, Ky * Ano Nevo Nanny TEGIMS OC Goo

OMe Rios Ww eee wet erie
VN To be iO The Sky. The NaTive Wopki wWerveveo

The. DKy *

SigniGQieS iv THe Blue Star 10 The NIGHT Sky, Has
Setting That The Asode OC Trar GOO AND Team OC Were
Thins OP Cor DaceSstorS. Ta p~aannent China, THE SKY (DOS
ConSsTrouctians |

IW heaven | The Ovode OF Meany GOO Emperers , WNO

Teaching Of Governeo Whe Earth Crom Sbove, THE

 

YOOT Hano , Judeo Christians weveveo Theas GOO yvaweh
Take PCesessia st oo :

Qe Heaven Rove We Day, (Genesis 1: 14-19) The Many
Shakiad A Fist AT Loros OF The Gun, Tole The Bay, Casting

 

The Say IS TOMoOHE =A BLUE SKy~ UPON The @&orid.
(Q90r ON HeaAWEN |
Case 2:21-cv-10814-LIM-KGA ECF No. 1, PagelD.53 Filed 04/27/21 Page 53 of 100

AT wicht We Bioe Sy Cadeo 40 Tre Loros

OF Tre Goo’ Come OoT. (GooSs forieD To he
Mott \
Spirryoal System Governins Wie Gord. }
ACTE: The. Judeo Cnrgetian Deri!
1S A \oro AE The morning Star Anc
IS NAT O€ Mant, Snce he weioy

 

Those “Traeped” 10 The *
Soiritvat SystTEemMS OC s A
THE Day, 4re Subsgect | 4
To The Tole O€ he -
“BLOe SKY! ONoer _*
Tre ‘Give SY. The 3
“GoOSs OF THE OSY * THe. Woorio ont Ss
(pro rore Thig Wood (common 1 Lovo OF
And THE

Woig DoMMOO, Those morning erar

Keor Onder The Snadoces
K First Wows ATAOUGH

9F The Blue Sky Are decieved \
© the 7 Many GOdS AVO

by & “Bwe Viel OC BECEPTION ° deineS Are “Lord

ae Promoting Tanarance OF A COL We. SUI * toc
Seek To Koa WR

OMVErsal TEanty, GOS THE F LAST LG

Those “Trappeo Onoer The Bive. Sy AYE KEPT
ia Tpnorance OF The STAYS (FOES GOOS \ Wror
EuST beyond The *BivEe Sky.” The Bive SKY
ig The Srnadom OF We Goos CE Tre bay,
There SPA»AnToa\ Conective CasTiag & Bloe®
Shadow AcrosS Cor Gord. Even The Devil,
“ea A&A Laro OF The mormane STAY,

( Loceer } oe
once ne wbe1Iong® Yo The Seimtol System

: 5 Tern That OvVEMAD The word )
~ (THe Spintuar 2x5 4aT Cov 7

— — en ons

 

 
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.54 Filed 04/27/21 Page 54 of 100 | 37

(Heavens Avove )
THE HEEVEMDS + Sopernatoral SPTOAL AND Maverios

ConstructS , Ano Conectiwe Rearvmes’ Thar Exist

DbOVE ADO weyond We Gord. (Aarinigeal Construcrs)

THE «DoeTIO *° NaToral BAD MNateria\ rearrTy Then Rave tay
| SCEpowsiNem Oe Sorims VECEecyS Wne Physica
Compositian GE fart. Many Times MWe Worio Too,
1S divided VWATO VanabS AIMENSIANS Qe CONnectrive,
Reality Trat VA Some Woy ASSimMiareS Vo
FortH AN® WS Limryranions. f The Gond 1S A\SO
Ba “Artvicicial Enoastirocy bot iTS Aesigneo Yo
Tenecty A NatTorar reawty, cot iTS AaOT A NOATOTA\
COASTTUET, } A Word Can bE OBVIDED {ATO REAIMS Too,

Tee HENS / Heavens Beiand % Sopernatoral Sointeat Ano
CNATENAI CONST OETS , Ano ‘Ca\ CCTive, Reann CS VWhort
¢

EXIST béloy, Ano BEeyONd Whe Worio, (Arnaaal
Constroers )j

Universe 2 (Onm-verse\ One Vers@ - The Onverse is
D CTComposiNian OF Material Expression OF
Ornysicay Reatity, Many (OordS) ar Material
EXPrESSIONS OF Phy Sical Reatty Come
VoOGe ner To Form ANd Consroct Sone Verse’
Or wumiverce. “The Uunwerse 10 116 Sahoo

deicic form 1S A MamcestTation OC Marerial
EXWESSIONS CONSWOCTIAG A Sopveme TEeant>,
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.55 Filed 04/27/21 Page 55 of 100

Tre Gord: Ay Sina\e MaTrenoal CXPTEDSION Oe Prnysical
Teanty. Tne Creasan OF & Word VS AND wWESIAS
WITH AN ExsresSion ANO Then 1S Constrocteo WOO
& Mmareriai Carn. L.1 Gord bESING GWA Wwe
Expression OF Reavty in Tre Astras PIANS ,

(LOPRMAAMES Proyzgeciing A Yearyyy j -) The t30TD
Then Teme 15 careriatizeO WTO Physicar form
ThrooGh Constroenan (masons ) Wwe Word A160

SyMoovrzZeS The Gist Creanion Of Tearity,

(Gemas 1:1-# ) (Sonn LF i-1s j
Verse: A Snyercal Conenroction OF Various MOaTENa)
TEAITIES That Come Voyetner Toa Gwe MEAN
To & Passage.

The End OF A ONverse, he Passi rey OC

PaAcHaye:
. VIS

A Verse. ©
COnTe xT. (End OF &

wine, Greaver MEAMAYS To
LMNeTSe )

(Jona Lt I-G \

Coastrocnon OS Uawersal RearvitiesS

sor O WEDS GTN A ExPressiol, TiASAAY
Kn TEQitTy To Went, Progecteo 1 THE ASTrA\
| Tie SETS A HWIVVEPTOT For The ©otTore

Prahe. SNS
He (DOTO Yo Const rOCTED WTG A
( . . . ; ’ te ' pase
ve a\ AAO Phys cal reEarity. APP) EO VO
MoTen "

: Wwe Constroct
The cractT OF

CFE DOPrEeMe Fea tTy VS The EXPreaesi0ir OG GDD<
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.56 Filed 04/27/21 Page560f100 a5
EycS ~ La Wwe aAiwine LAADHLADC , WO May
EyeS A Person Has. determines How
many Tearines’ They Can See. (or gorios
we Person Can SEE ,) «( Seintval eyes |

Srncovis™
* A “CentTovur’ Can Miy See One TEearity
because 1T HAS One Eye. So it can Oy

 

See ONE WOOD VWrrooGn * ConsciooS Soiritoo |
Focus,’ ( SPinitoot tyes |

* & ‘Ordroary’ Person HAS ON\y Two
Eyee, SO They CAN Oy S€G Woo
TeautieS,, Tre Wong A990 ONE Hidden
WOriO, wUSsuariy & NEaAvesNV Or HEIL) ThroouGl

CONECIOUS FOCUS. ( SeIMTOAL GES }

ke A Sproer Can SEC W Vo & reavries
Depenoing ON How Many ECyes At
WAS. TrrouGn “ConsciocsS Spiritoa\ Focus’

A Spider can SE€ 4 To & Bovis,
{ SpiriToa eyes |\

| See: Reverations 4: 6-4 )

many divine bEeesTS Depicted in The Biwie,
heve 4A “Tropeand Eyes” Funniag Across
Their body, Tig means ifn The Aiwine
Langsage, That Sock A weasT CAN
See Bnd wEecome ConscacvLS Of A
Trop SANO =&ONNOS ANDO VYrneir reanncs,

(Imagine wWEINy AwIE TO Focus Yoor CONSCIOUS
Dao Ther viwany See ICCD Word. |
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.57 Filed 04/27/21 Page 57 of 100

Key ° Jost pEcasse. ise Can Sec ~ OWNS
Or Reaity OoEeSAT Mean We CAN enter iv.
many peopre Can “Cast m Eye” YOpoN Someone
OT SOMETHIAS ° Or “Cost Ther’ Tye Open
AnotmMer wornd’ HOwever, W*TrOoT KEYS
The doors ANDO Gares To These Wor\oS

Temaya Crosed, To Them,

Te A Person KnoeKws’ ON The door
LOOT | Vinat Maar Mayon Opened

 

To AnOTWNEeY
5 y \P CY ANS Oi’ Oo eC VNGS & GHWho why ate
Frat Gor\O, There Are many ways OF

Earviag OPO Q Wornas. Same

KNCEKIAS , /
VTS ,

Strand AY
coor, IIe Permission
Person may Gan Enrry-

yw Ovwrarnen 4

Rreawine A Sear. (Lore Wi 30,a1 \

BreakinG TWrooGn :
Qoor GITHOOT PETMISSION, OF & KEY,

lpiiplical Seanetore indicateS That To 20

Rarely does Any wreak Throoen,

AX GoTe OF

HaweEver, |
Qne Must * iad The Strongman’ (Reveiation

50: a-3 \(woKe Wi 80, Oi) The vivie tnadieates
CAMMARD

piadiagy Tne STOAQMAN To corer ano oS
Ther Nouse- In Context, 1E GE CAN © 8. * 3,
bod torture , Someone Wino has Keys oO ae
or A door, We Can OSS Thar tytS ano
tre To SnrTer (SeisiTa' Cannecnon }
KR er.
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.58 Filed 04/27/21 Page 58 of 100 23

Hands * Ghat we wore ia OOT Hanas WE
ANDO Control.

POSSs€ss
WE WHO'D OCvr POSs€ssionsS $10 Oor

F id Tne Hands, (See ReveiationS 1:1G-17 1 “Christ Posscsseo
nuenwer OF 7 “hourchne An WN 4 *  waage r€ =
~ Oniverese ern’ Churches % ‘S TIGhT hand. Wanoes Are ASO
meanay F WhoT WE Se To Tare Possession ANNO Corivol
DSigniQes sO = Ne wee 5
A Uniwersa CG NS DOME TNA « Takings CONnTTO' OF VWIATIONSD | King Orr,
EnorenesS AND PEOPIE ITH OVY Wanus
Ec . ;
CET. Where WE Priant Gor Feer | CerermneS capnere
ME STANoO, Where are CecEet are Posit0neo
DeETErMINES Ghat WE STAND ON. For Sxampie

“THE HEAVEN Ano EATIW ASsOciATION ” KEEP One
Foot ON Earth ANDO ONE Coot in HEAVEN, The

Triads O@ China, KEEP ONE KooT GrownoED 1M
The vices O€ Tie Goro, ANDO HBNo wer 10
The Sty tA Ther Weavemy Avode. In The
bible, wabyion iG aeeicteo 456 & HWAMIOCT
No pPiantTS nev Ceey On Tne Maond ANNO
Pore her head in The SUN. Where 4 Rereon
Plaore Theic cect deTrerminesS where The y

Stond 5

Bi\000 : INK Person Spiritoat € SO Eric > GymMbovwzeo
by Weir wicoo. every Tniny FLOM hey
Ldenrtity To Wwe Appearance > iio A
PEre0nS pioo®, Te LTocrooe® The SprmrToal

SooseTrance ANDO Tra se Oe A PErsON,
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.59 Filed 04/27/21 Page 59 of 100 _

Orineé.~ Grner A Person OrinateS 15 The Sobstances
Thot PEreO0NS PoOy VTEIJECTO, ( TLdcaes ; peE\ielS,
Peopie , Sommai rearrice. |

Co00 6 Haro SowpsTanceS The wovy CONSUMES TATO

TS SOysTcMm ( MATETIOS Say yorem \V matera\ reaywyty

= & fn omy ge CC “ VY
Oriak & Bort SooSstanceS] The wodoy COASOMES ©

ite System ([ Spiritual SysTe™ >)

x TAQSA Wrest
Soiys ghar A Person SEcreves TRrOOGW

: : ot 2 {

Mouth, HEleS Them wren DowNA ooo

ee Derr ewor' a.”

(material reanty ) ThroouGh Thess PErCEP TIONS
AAD Oncor Peopie@. A PpCcrsons

OF YEavvy
Down Material TEANTY

Sow (perceesnons \ wrears

{Aicnemy { Gaeic )
J + as 4 e
* Driakiag DOMETHAN) wringS iy A\ATO YOR
Spivivay System Of Yearrty

2 iT anto yoor
K Eating Boome Ws OriagSs IV ANTO Y

material System OF Teanry,
* BatninGe Ww BAMETMNANS Core he meric
OW Yoo. TT Gdivd ASG ~ Bri ae! That “Ty Pe

CF matter TO YOON TEQNTY,
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.60 Filed 04/27/21 Page 60 of 100 tax,

CK am © Baths, 4 !
Tx AMIE BaATMaAs WV CHNADTENS wld Caste Ther

Asppcaranc ‘Onto + ‘
PPCA ce ONTO yoo , PO YOU \co*« YOuns,
DraKing The biooD Of Cwrist eringad Wis
DPewit \ATo YOO" SomtTuoga SySTeny .

Eating The wody Of Christ WMAAS WMS

(Material System 1 into yoor MaTEFIA\L SyYSTem,

k Tms Can AISO APPly TO Any PErSGNS wi00D
ANDO wooy- (CONSEMPTION Trere oe \

Ohne DB SopSTance AG Puy On Someane

They wear Whar SubeTance On Vaan,

exacn PIG:
To Seit ON Someone 16 Wo Cast
Your PpercepTtTionS OO nem, So hey
wBESIN Vo beopear Wie way Yoo
PEraeve Them,

To Omnate On Gomeene WW To Cast
On Trem Mme Wings Wat yoor
BOonaiwar System VTTeqgects, So Wart

Those Wrags Are WTOVGN’ Yo Wen,

 
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.61 Filed 04/27/21 Page 61 of 100

The OWine Lanrgvese EACOrA@POSSES Many

eo ~ yA nee! ye
A spect S Ano VYradrnona\ OSes Oe GUdssTencracyt

Y% TENTION Vo
Aro FradwNone 4 DACHENY ~ Pa YAN) BETTE
Me

The OSE OF Divine Langu aye Terme eS Key

5 UD e SooernatTursA
To CommonicatiaG with Some Soper

reanty ConsTTroctS That Adhere To Tragitiana {
Ea — vy C

Lin Q{uieiice.

. a wWErSoar AdO
The. OIvine Lan goagc > QGoadeom ON VENS>

. - 4
Can be Found 19 AVTOST Every Wnaw!
VerisytOv) ACTOS re Gord. eve

TLE ; AATANA
Wiatianal MysTtieo Boer TCS ANDO
Ya Tre MOIVvinre

” ot ge NCE
Flage , CooTain recere'

LaAnyAaAye.

Restrocti On.

priage pean BOD
CrnistS

a CAME OvorTr OF
\ey ie ) MEANAS Tne
ge DEATH AND DESTVUCTA

Sword: A Sword.
- Brpiicalyy , A Spor
( Reveianon \A%
e cnet Soriney
E The MOVic “PagemMmast€y .

*Sc90mD Fram MOUTH
aortTen CrAET ,

MALTA,
cpero OO ;
(Trin QO |
Aifernat &

be. Formeéxs,

TINA oy

TEQNTICS Can

Fort FXATAPIS VN

" 4 ; Z f
rean ‘Erotic Tairy TAIES

may oe wi
LOITeheES ©» “
e AEXTNES, A Sword ean ASO

Ley AAaAot Tne
we WE Oo aa AnesS

Seq OF THE Cangurey / :
| AND Control The POoOe

WAND, CdMNIEN VS Tne.
* gna OSES Nis

HAM IS TO mevct

oo UN om
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.62 Filed 04/27/21 Page 620f100 @&
35

& WoTe! There. Are hondredS
- OG Lomnery Gro dPpS, 40H
Thromnaets &re Jour Ore
E>rOUuPp.

The WOMAATL ASSOEICMAN *

A MySTICAL Grovp That Propascé€S Conective
TEOUTIES , ThrouoGW Private AND Commercial
ENTEerprise , AS coer AG Stave. AD &
Spirityoat Sosery, The WomHnaryTi PraMOT &
“Conectivé’ Careorate TEANTICS, oy
Praeinsg, PEOpIe AMD Compames AW Vou

SPotugyT .

The noumaari Are Viberal Social OnitsS

Trat Provide A Mere Woemmne OC

~Animiam ~ And ASIAN EninesSe GrienTed
Treacopny. The WIOTMATI Prowioe A
TnEQSOP hy CENTeTES ATOONO Wont,
AND TESCELT The Lomnanmnoan OF A\
CEIEMENTS OF VC/e.

The. Wiemnata TespectT Ty And Yans’

TRECSOpPIny , AQKAODIADAAS, bot NECESSITY

OF GOOd AND Evil. They respect
YDUAaNTYy AS & Soca, Teavry, ANd

Wave, a kori AT Sor AS These emnbi CLM)

Cacw Person YTeEpresentS Theat Own
LiGHtT, And EMtH PETSON Hm & SSD.
Comes TogeTHer arta OCTETS Vo Form
Stars,
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.63 Filed 04/27/21 Page 630f100 g~—
3G

Toa €xieT IN Somtr, A Person MoS First

Learn To (Taki) {aarki (seel Ano (usTen)

WW Herr eMand, Yo Then Trian These Soit.,

(A meoth To SPEAK }
(TAK } aX Person Takes wy Creating & Lovo
ANG SiON AAMer Voce ANDO EKXDANDINGS

That voice ia Treir Mind. We Voice A'S

Then OSE0 To CAMMOUMNCECATS Throu GH
Teleoatny. (Mental Vorce ) TS TRANS
Their Spirit Ta SPEQK.

( Listen ) (Cars To wear }

Compiete Siuence. A Person Gili Then

Deni a Yo neor OTnNENT PeoPiesSs Thou GntTS
Cohen They Teach OOT COM Tres mo,

( See } (tCvES Vo See }
Focus your MEnTAl Tmoesery, GTHO UT
Trying, To Trak Of Sox TINAS; AAD
you\l Yreceve “VAasion’, Then yoo"
Sce The Hidden Astral TeEality Around

YO:

FormnG A SPIrTVAL booy, AN
Learning To Exit The PhrysicAi pooy,
And CWarK ANO Move in The Spirit.

(dak |

Ther yoo aut See Spiritual TEavnmes AV

Aroond Yoo.
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.64 Filed 04/27/21 Page 64 of 100

GBA
NoTe: There Are hundredS OF O'cCErEnt 27
Lunn nary DEFDOONONS

Li@hT % Wight Givese Woe To TEAWIY. Ai \WeR
NEEDS Vignt To @TOwW. ©@NRNOUT

Nonny, Wee
CANNOT EXIST.

Priants, TreeS, AND PeoRice

WMEEQ Vight To Sorvivé. WiGeHt ig Tnerea\

EXEMENTS ANQ Vital To wotn Physical

AND Spinroar SDorvivai.

Coiorantion 3 INN NGWT AG NOT rhe Same Coror.
Some Are red, yenow, AN bive N6EwWTe.
Each Color TEPTESENTS A OSTINCT
Saeiat AAD Phiiasaphical Trearvity. Dame
TEONNES ATE GOOD, Some Are ETvii, Ard

Saeme Aare Wie her. Tnese are DEMO ETTATECO

by A MameceSt Coror.

Sons i Each Persan has & Sowit, Thetr Waht
1S Shawn luemin€centiy. Same PEeopre
Bre “mire ETnercarv’ Lonich Is Saintiy
WOly ViGHt, SOME “Are *YVENOW’ bic
I> Good’ ViGht, Some Are * Bigc’ Wow |
but MOST WELCOME *TeEDdD’ OY Evil LGHTS,

A Persans Character OeTErmnes The
Conor OC These SPMTOAL ViGHT.

 
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.65 Filed 04/27/21 Page 65 of 100

o>
3S

Litevight 2 WoT An Lice Can Emset WA We
Same VigntT. Some Piants, ANIMALS, ANDO
Peopie Ean OMNy Exist 10 SPEC Coaror
Teavries, Sven AG ~* Re@’ UGhT (évin TEAUTIES }
Or in) ATernavtive *Onmwe’s WGHT ( saintiy Gaoo
Treaties.) Tre Teavty iW GWwnicn & Person

ig Mosr CampatTabi€ is Their WECnowT,

AVTno0GH A Person, PIANT, AT ANimar Ca
Temporarily Sorvive OvuTsioe OF Weir
“\ACENGHT 4 They Gi EVEATLAIY GO VISANE,
The corons Litenout Git Frostrate Their
Suit Ang Cavse Them To Lose Grace.

STARS + Spiritual Energy ComvbineS To Form
Stara. E€ochn Star Tepreseniea A WMikerent
CONSCioVS AND Coneemive Tearwty, These
FEeanties Are maniCest IN The Onwerse
AS SPiMIWANyY OND ECoitorayny StaneVeany,

Star> Are A CAMPINATION GE Simoiacly
OriEANTED SpPAvitS That Are *Anchoresd “
To A Parmcolar ~~ Sgiar Systern ”

They Share 10 A Conecnve COASCAOIOS

TEaity . |
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.66 Filed 04/27/21 Page 66 of 100 | Prt

39

Eaen Star has WIS Own Sawiroar’ Cortore ,
Fac STAT . WWOMINAaTESs £ Soar System
Providings “SpriertTvar reannes’. DEPENDIAY AN
The Coitore O¢ Whes€ SPivitToOa TEANTIES | Where
CaN we An INTENSITy OF ‘Good’ OY Extreme |
Evil 1A A Onwerse.,

VPiriTUal CollecTiVeS 2 A MEeraing NC SEeverar Spiwite
into A BSiayANe body. The Spirit Share
A Sieoiar Corvrore AND TEaVTy , CANGISTIAS
OF MOITIDIE CONSCOLSNESS. ( AMerinse Caued
A SPITITOAL CondsSe, )

Nebsia + A Closter OF Spirirvar ConecMveS>
SEeKing, To Merge 49D Sorm A STA.

Ancnor « A Persone Spirit sAnckors” WW 4
Parriculare = * Spirituar CouectTive*, NEwbelda,
Or ST4r, Ts *Anchor’ Srouid AwayS we
SeTtT in A Priace eNosr Comparavle To
That Pereqas LACeiianT,

TE Their Seite Cowranon AS TED OF EIN
Then They Shoourd Ancol AA Treo, BNO

TE Their Soivit 1S SWmNtTe* Then They |
Aacnor 1A GOO ( SeInNTS Can AISO Anchor

To Specia, Piaces |j

 

 
 

   

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.67 Filed 04/27/21 Page 67 of 100 ay
“O

Torment + ®hen & Spirit 1S Vrapped 1A A

Adverse, nastie, 40 Or Unadesirapie
Teatity Whar 416 NOT CoMpaTabre aitTy
its *Li€enaght.” For Examoie iC A
‘Ted’ ar Evil SPITIT 1S Trapped InN A
‘Epnite’ SMMTEAL Tearvrty (Saintly Goo Cowore |
Then Tnat Spwit win Soger Torment.
ANDO Nice Veroa.

Resistance: A Sem wiv reyect A Cottoral
Sorimrar reavty Thay iS Adverse Yo
\T> LI€eliGHT. A Person nose BPirivt
Teyect’S Svutwn A TEarity, Wii be MarKEend
oy =lASANITY-

Bvinking = Gphen Dor 3 Aiceerent Spiritoal
EanneS EiGnt €acw Otwer, (Resist Cac
OTner ) Their NGHT Starts wblinkins
between Me Connecting CoV1wrTe.
Biinkiag Stare or Soin wdarcare
CONeVcTing ForceS AT Gar,

# Color «warfare + A Color war Occore Ganen

Qne SPInTCArL Coror, ScekKS TO DAaMNAaATe
Ano merge ITO VISES, COPPOSINS CoOIOrs.
TE A GMrTE (GMO) ST, Wes To MErGe
A ‘reo’ Sein WTO) IT, A Struaaie ENSVES.
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.68 Filed 04/27/21 Page 68 of 100 a3
‘4

In CaseS Grere A lL.arGe Overpaeennas
(come) SeiritoOl baooy, OvETTAKES A
SmMAUIEr BOTA wbooy OC The Opposire Corr,
(reosevn\, A FiGHT OM Occor, EVEN TE
The (LOMTE) SPINTOAI wWoOOY WINS The War,
it cour COncedse ParTionNS Of iTS] Cor1or
Purity . TE iY KeepS> Consomnay Ted |
Thea cCohiTEe Goin eventoary Torna reo,
This Change Many TIMES OCCOTS SO
Slowly AAO Graguany, ‘TS NAOT NoTICADIe.

Bodies: There Are OriKerent Types OC &
Physical wWooie€S Wat Gan we innavwiTeocd.
EnCw WOOy USYOVY pEeEI\0NaAS OF 1S
MadE 1NQ A *Cortvurar TEANTy

Fane padiesS ATE, “Grown”, D&S
Sxwits anhavit A woody AND Grow Tei
wbodteS To A Particoiar Axe, Then Tre
£° Brouwtn Gene” iS Torned OF,

For €xampie A wodieS ONA CaN we
ModiGiecO To STO Growing OF AgINg
AT Age \B or IH,
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.69 Filed 04/27/21 Page 69 of 100 ar
HO

DONA CAN be ManipvuiaTeD Ta “Stop ADIAD
AND Even “reverse” Aging, 1X Booies,

A woodieS AXE Can wpe LTeversed, Formaroeo,
Or HaITES, by ONA Coding.

Beyond oem ONA , wodieS Can have
‘nerves’ AND A SEX Oriwe. Hawever
Some Are woUT Githoout A Nervous SySTEem.
(The Cneap wonieS BONT Wave NETvVES )

Not Ai badteS ATE Homancino’ eitner.

Some ibodieS Are “ArTieicaany Creareo’
SPEemes, Sven AS * Grey AVIENS’ Or Monsters.

SoMeE ExAMDICH]’ OC BWODIiCS ATE ,
Candy Wrapeere («ios )j

GrayS (AvnENns |

Cmos (Adult Mare AO Fernate
VESSEIIS (Adult Marie AND Femare j
Chepavere (oid Mae AND Femaic \}

a Custom woamieS Can wpe Grown ANO
MANOFACTOTED AS Weil,
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.70 Filed 04/27/21 Page 700f100 @py
ee)

The €nd Test OF Thomnaation ig BLOS010T C2
Teamor tality. Living, ThovVSandS OF years ,
SwWaPPing wboOleS, EN|QAgQINg WW HEoOONIc
WiCESD AND Pursuing SENS AI PienSsores.

Physical wodieS Can we wouGHT AND PooeeaseD
For The Spirit To Live in Pies.

The PartnersnieP *
The PartmmersHuiP 1S & Group OF
PartnereO ASSOCIATIONS, Sven AS The

FOnNOWDIAG, That AISO Practice Wis
“Eemmorray Cract.

(x he SK AND WONES A) WomanneSs Nomoer
ok Tne Kivu Kivx KAN \OA Cnoron Of SATAY
34a The Chudren OF GOO a The TEQ Hare

ye The Cridren OC The Oevil jQ) Tnerorta\s

g* The Asatro &viance 13.) Santera

G*¥ The La COSA Noss 144 TRheiema

7 +¥ The, Free MasonS \S) @icc&

B+ Tne Immun GoW IGA Chepaver
AND Many More ..- 17) GMadsor PA\OCe

, iB) The Cobras

X The inomaor SEnuignteneO MOY | 19,4 Order OF THE

CK Tnesc > Partners? O'S men Brack Son
“egirizya Awarenins” AMO TPC) a ieaven AND LOTT
Trem The Tmrnovrat Crakt.

ASSOOVATION
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.71 Filed 04/27/21 Page 71 of 100 @
wy

Sto Aw Bones i A Euro American Fratvernat Agsociation
OArgnarting VW MGta7 iWin Centory. Thar emblem ig A
botie Of Rom GNTH AW Skorvi AAD CrossbponéeS Loayo
Signicyinsg ~ Poisionl We mystica: Aspect OC THIS
Eravernal Sodery Started arth Thar Councer
“Caprian Biackwceard "| (Do BAVEO The Paarcic
Sackins And Piravring Tiveat SwWips. In &

Effort To Assist The war Aaainst France And
SepaIA, Whe Crown OF Engiand KmanTed Captain
Riack beard, AND Coamessianed HWS Crenen To

rEZE Ad ATTACK Tiwal VESSEC1S.

AT Sea, Tre Biackweard Creed Survived wy
THIKIAG TOM G>T Qeeanr Sarr Water.
Biackoearo having A ~TEMarKatbie’ GoT OF
STomacenr, Gourd Mriak The Worer Firat |
DISESTINA Tne Hazarns00S Sart WaTer, AND
ACTA AS O& woman Farrer,

COeean Sart coorer is Porsionoo0S To Womansc,,
(MOST HOMANS } boT Blackbeard Gourd Fuyoer
The GATED ThraveH Hid Own StTomacn, And
Orivate OrinKkanre CoaTeX Ta Whida GENErarIs.
Thos, black beards Crew Sorvives On A

Orivne wased drinking Gaver System,

 
 

 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.72 Filed 04/27/21 Page 72 of 100 SS
‘WS

Tre Ruiter System % Biackweards Crew ESTAPNSRED

An Orderly CHnArr OF Command , Onereboy

The MEN BOiTH The “Strongest ’ STomMacnS
WErE APPOINTED HiGHEST Tanks. The Captian
CWOUID Orinate *OriaKkawie’ carer To.

Mis Sovordinares , f°D ASTER OFrinking VT /
The SuboordinatesS GWooio OrianaTe Vo Weir
Qo PETTy OCf\Cers, Thos *Sait carer ’
FMXED COV TOM, COI PASS Wrooer

& ~ Woman Ciuter System.’

Biocxvears , Omakiag First, WOOO Digest
AAD Tner ORAGTE We cater To TAAKINS
NEN, NO Then ourd Orianare AT Vo
Their OF COTS AND Petty OCMCeErS., Tros
PO TrieKve OWN! EFFECT GDaAS ESTADWNSHED |

Stripping © & Practice OF Titoa conere a PErcONS
Persona, Property , EFFECTS, AND EVEN SKIN
WADS DBIrippers AWAY, OATIV That Person
WAS Ony pare weNesS. The Taw bones
COOWND Tren be VETOTACD TO Thar
Persons Farnity.

STrppiag Woods AI\SO AM\y To TEemov’ ns
LEQAVIAS THEM WAKED AND O LATADSD

 
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.73 Filed 04/27/21 Page 73 of 100 aD

WG

Stripping, Originavead AA Engiand , Gher@ A
Persan ©aG * Srmoeped OF Their WealtH ,
(Moaty, TiNES , ARO Esteem.” Eventoaiy

Tey Were AISO SIneeed OF Ther Fries.

Stripping & EaTice FAMy OF Their CCAITH |
aenty, AND FSTEEM, Mostly meant
STMPP\NS The Fiesn From men, and
SEQVEINS ne Women AND Cnioren YvTo

v3 carani Nay SovwSé€rviance.

The Boat 2) Term OS€D Yo deseribe The Convective
ASSOCIATION OSL SkKoW AND WoONeES, Sucw
AS “Ther On Tre Boat.’

Vesset * A vessal iS A Persone * Physical
body. O ‘Carnal VESeel” is Tre ROMAN
body Compares To & Srio. A PErcaNS
“Vecsen' WkKe A Sid, CAN bE wouGHT,
Soo, “Captorésd’, Passessesd, AND

TEDASSESSED. Human wodieS Were
OFTEN SOW by SKVW AND WONES
METCHANTS,
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.74 Filed 04/27/21 Page 74 of 100

 

oF

7

Fiy ; A Persons Samt 1S Known O45 A OFly%
d& Fiy (5 A “Canscrido”“ns Sewroar energy ”
Trat Leaves rhe PeErsonS wony ACTCYT
DEATH. Once A Vesser IS OeESTrOYED,
The ~ Fy’, wanders Anouk aimmessiy
Leoting Cor A NEW Vescse\ Ta Possess,
Sants Are Canned Fries.

Poision® A Persons Preverven Taste OF Vice.
ThrauGcu The *Homan iter System’ ayrvs
benEvVED That Substances’ (TOM) Cwere
“DMUOTED’ OF *COaTETEI. BOSNV' AS WW PacKEeenD

Bown Throauoen PEenpie,

Tre lowest Tanking Penpie To tbe LasKt
To Dring The OFrine, Gor The * Least’
POISION. ThoS The Achahot coas Crean»
OWoTeD having PBagsen Trroucy Mom pve
biadderS Thar €xreress The Toxins,

Thos The nehest Tanking Officers Who
(Jrank iolackpearoS Urine, were The
DronkESt, Aag Tne Petty Crea MEM perc,
Wha Mere Vast To Orink orine, woArely
Gor any Ai\coho}).

 
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.75 Filed 04/27/21 Page 75o0f100 @s
AS

By Tris STtandsato, AW BOMAN VICE ,
INAVOIWa, = Money! , > SexK’, “FOOD', AND
Brink’ Are GuTereg Wrrooen A Rano Me
DOONAN DBysTen, AT Tone Wor, Tne Wienest
Tankiag MEMDETS OF SOCIETY, GET First

¢

SErvINg OF MONEY’ _ > SEX", *“EaMd! Aad

r

Ori OX v

The vices if cCohicst The Hignesr ranking
MEMOETS CONSOME, ATE OGESTED, OUTED,
OAD Then PASSED DON. Vice ar BaIsion
iS Granvaity degraded’ AND OU Stes

TrrouGH The thuoman Citer Cnain.

The. > SEx’, >€a00’, CAND *Brink’ Wnort
Peapie Get AT we watram OF SOGETy
Wi NOT be AS Gano AS CONOdaT
The PEopie AT Tne Tae OF SoCieTy
WE GETTING. Thats because THE
DEX, Fand, BNO Drink Are Oiioted
AS VT iG Pagssepn DowM. WmoSs Tne
Taste oe WIiCE ASD DOMMNSHED Throucn
The Fiver. Therecore The Peoo\e AT
We bLOTTOM Are Veet WANTS.
 

 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.76 Filed 04/27/21 Page 76 of 100

ea
vO

DMrooGHt ° In The *Trenie OoOwmn’ €FtecTt ecanomy,
A dvouGHT OceorrS Ghen Tre People AT
The bortTam Are MOT rEeceving Lnov0Gy
~LA@UIO (ClLigid Capitay) From Tne Peorie

AT The Top. ( Urinatian j

Mi€erent ‘Criasses’ or ° Types’ Of PeEoPle
PEQUITE OKErentT levet> OF hydration
Thus, & Pearie + DEsrave” When They

Bont Ger Enousen ~“wWydrartion .’

mxtore*» To Prevent Deagredationr, The
Appropriate Toxineg Moet be InNcodeO
IN The Woarec, Wis MEANS That
CeErnan CriassesS Of PEoPie Are Only
Compatabl€e GoiTH SpEacsic iter Types,
qoarer (MQUIO\ TEcieveD by We Wrong
Fater, Goi ACT hydrate PEeopie arno
Feyeet iT. (Pick your Amcion \

MuTAY > GREN PEOMie AT Or CiI0Ste To The,
BoTTom Are MOT GETING Any ar Enqoger
LiQuiO , (TWrieaie OOO Or Tre desrvren mixtore,
Trey montay AND weMRN TO Tevow.
 

 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.77 Filed 04/27/21 Page 77 of 100 aD
SO

MO TINY ID MosSr CaMoOn wo The, WoTTOM
Or middié Ciagses. The Tod Ciase Nnoids

a eon wiadder | TEFUSING TO OrinatTe Qa
Tre lower Ciass Qc

PEOPIE, SO They
TEevaiT, :

SEEOND Caose OC Moray OS Wwe Wrans

FUTEr Or MixtTore weINs OSEO. HoT

Everyone Can riaKk From Aayone.

Peopie wave To nave
Yastes, or

* €ompareatote ”
desire The Same POASIOK.

Unhappy PEOPIE Who Eadure BrovgutTs

WA MHMOTAyY More ViKely.

[x When VT Comes To Prasing, AIBAyYS Remember
Tre Low OF “Opposite Artraction’ |}

The CiaseT « SEEICTONS ATE KEPT AW he
CAOSET. THose Cho Are STIMPPEH,
SIrnpper OF Wignity, DEATH, Ano
Tines, AS We AS Fiesu, are Por
iW The Closer. (Tris 4 AISO Canes
PrBON ar A DUINAEON J

 
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.78 Filed 04/27/21 Page 78 of 100

‘es
S\
Exchanaing VeESsSE\S > When & Persan

Captoreo, imprisoned, Or Onder

\ gS |

DOoTTesSsS ,
or OES

( Vessel
That Persons
The

\e CaprereO or DMestroyeo )
“FLY “ or

SPririry MOST Gary

(Fiy ) ©) Then
Find Ano Enter A New Booy. (vessel \

ody. We Seinr

PUrCHASING VeESsE\S > New wodies An or

VESSEIG CAN we PorcHased ON The
MacKketT, The

VEGSE\NS CaN
AT

we BIOTEOD
aR Persons

“HOUSE OT Han’ AAD
Swaped Oo A LieSLTE. Chen The Fly’

SpimT Enters A vVesse\ IT Takes Possession
ae it, |

Capturing | PoSSeSSING VESSEIS % OTner PESOS

wE CapTuorenD OT
(Fly) oF SPATIT

First wE Forc€Dd OvoT OF The wboDy
«{vesse ).

boBdieS or (vesseia) Can
POSSESSED.

Tre Pperson®>
Most

Onee That PErsONS (Fi) 1S
F VICTEND , Hen They Can

DE POSSESSED,

HOWEVET, YT NWS PrELETA BIE TO OSEe VESSND
Tnhotr have ween

Porcsasen On The.
MArKET,

 
 

 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.79 Filed 04/27/21 Page 790f100 t@gyp
SD

Spioers. Spioers Are KEepy ia Me Crosser ,
In Case A PErSONSG SHIT (ELy) Tres
To Leave AND €ecape Their woody (vesse }

Lnen & Person 1S POT AN A CAQSET ;
[ Prison, QoAQEON, Or TCApTOTED ) They ci
Usvarty ComMemT TOMEDMATE *“Sorcudse* So

Their Spit (Fry } Can fsoeaee Contines.

Tre Persons (Fix) Saint cori THEN TETOMS
To WS Ancuor , YO POSSESS ANOTHEr
(Vesse\) Body. Then That Person wil

VESUME Therr AFEAITS GO1TH KR NEL body
OF Carnat(veose\ \

Siders Consume or far (EKeS) Thor

Try To €scape Captivity. ( Prison )
SPIDETS Wrap and tar roaming Spirits
Thar are wandering Or Trying To
Leave The Ci0Sert.

“Leamor TantTy = FiesHiity Carnna “LMMOr TAN Ty
1S AchenvedD by LANTIAVED OSE AND
Swappns Of Vesseie, Porcnase And
POSSESEION OL New VESSEIS AND
LXTELAMNATIAS TivAl C¥FneS) SAInTs,
 

 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.80 Filed 04/27/21 Page 80 of 100 SA,
S3

The Kin Kiox Kian 4
OTherasse Canned The Widden Empire °
The KKK WAS Commissioned by Adare
ManerS (ministry OF EntigutenmentT  j}
AAD PropaGcanda ), To Subvert ANY
Overthrow The ONiTED STATES GOvEernMent.

AS A&A WMT CHisSTian nanonavst Groove,
The RKK WOOD WomMnaTeEd ano Ennouwreneo
IN Tnetr Partnerauro adit Tre WAOMNATT

The KKK Were TauGout To (Taki, (Listen)
(S€E} And (Wak) tA The SEAT,

GnostS" he Persons SPinrit iG canEend
A GNnost An Kian Corrtwore.
GSnostS Leave Wmeir woody 4nd
Can Pvrenase ANd Possess
OTREr WOMES Ta Oo Their widding,.

The Widden Emewes Tererence to a
lavigaavie OIMENSION OF A\TErnaTe
TeaumieS, IN WhicHn The KKK OWA
Severo, HAND AND TOONS ( Seerey
WANS Bad rooms |}

 
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, Page lb. 81 Filed 04/27/21 Page 81 of 100

Aisi te
oe RE Em ,
were se

1 ae ee AI SRE a ee SA
Se ERT Pifen vee

NOTE * THE Cros Sy EON represent GORE RE

° woe & Person L.COKsS Sov Sawemnon
(AWA KELUNRAG \ eamcweretemn oo oe

The KKK Were Taoagny To ~ Tare), ‘Gai’, AND See’

IN SPIMT, Gwen “Sor rervroar AwaKnenines” wy (ne

 

VUMOAT ASSOGATON , DVO AisQ Tao ont We immoria\

Cracy by The WomnAay V7 AAD FSkKoOW AQD Bones”
PMBSOCIATION. There * PARTNER SWO” GriTu Jneée Oroer
OF The Black SON B jACENTIVIZED Them To AwaKen
The KRK To ‘Dace morter'’ TeantTieS. (oee

THE OROER OF THE GrlackK Sow Cor More incama;nn

PHEETS / Vee SNP"
Sf/VESTMENT & The SHEETS ABD VESTMES OF The

KKK SyMbonuze There jearms OF ~*~ Physical
MaTertal ” podsieS. Some OC Wesr SheeTS ATE

° ORenC Sic CONTE oir A biack CVvOSS , AW OTMersS ATS

  

WINER SneevS Goin A Ted EvosS. Meaning Whey
. tee CAn Wear BOTH wWIAacK ANS Gs TE wWoadieSs..

Chrono Sphen
~ PRere (Brack Cnrono Cross \

Biacn ¢ Cr0OSS 3% The wiack €105S' Symoonwend AND

Represents gp. > Biack Chronos ewer /. Grick co)

Probally The Same AS The Braex GON. Tre
slacK Cros> GN A Sneex OC nite , YEPrESENTS
( Biacs CrroncSPnére \— mora WiniNiait “beyond GOO 4nd
eviy ’, Above 099 ON BD Sheer OC wire ( Merat
Christian Ponty )

(Red Chrono Cross |)
Red Cross: Tne Red Cross’ SymbonrzeS The *Red Star’

Cor Rossabiy Tha Tred Ray Of \AGhT Erom Oor San |
\aai CATIONS) “evi CttRin A Morar GyoTerm J Leamovavity *
Qn Toe OF A PBiack PheetT (Mara Maka )
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.82 Filed 04/27/21 Page 82 of 100

 

 

Bu

THE WEAVEN AAD Carty ASSOCIATION

The heaven AND CartWh Agsociatiom Was Eounoeo a
\OOO years wac durring Tne Ming Dynasty,
The founders were A Group OF Monks, A
TENs0US Order, Wat Were Oiswanneo wy
Tne MA msy Oy nasty , OF GWhROME Oroeren Their
CKXECUTION,

The HWEenven Ano fartn ASSOCIATION 1G A
Mystical Society, Covunceo wy S€xKVEQ Monks,
(DhO  bANNEO Toocetner To SiGht re Chinese
Goverament, Theyve €sTaeioneo \iTianon

MitTOIS That inciooe *OrinkKking BIicoo ”

MEMseérS OF Whe HEAVEN AAD gartH ASSOCIATION
Take A SPINY Sign From The Zodiac, inciod\ay
rN “AnaKE ’ , nare \ “WON EETe. COMIC
Sy MbvoNnzZEsS ANDO EndoWS Them usrre Snariasg
IW The Owine wartrore CE Tre Zodiac,

The Weaver ano Cartw ASGOAATION, HaS

 

VQ “Singers: Tepresenting Spiritear Orders
CENTETEOD Around “Tne Zodiac, AND AccolTLreo
Yo & Nery ~VUAQOTE AAO “Savage’ adherence,
To Crwonese WHeosopny And AI TREN ,
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.83 Filed 04/27/21 Page 83 of 100 Lee,
SS ee

THE RED Hane [ HEOVEN ANd EATTH B=eSCCIETION |

A aNMmMaL 1A The crinese Zodiac Tray
TEPTESENTS $Fertinty ANDO Reproovction.
THE REO Hare TEeEPreESENTS ASPECTS OF
MHNEe Homan wee Cycie _ That ENCOMPASS

DEATH And Ferry \iTy.

Possatly reiateD To Captian reEenwearod
WNO DIiPPEOo Wig wearo in Wiced
AND Saneo Tne Paertic Piravting
PRIPS ACTOSS The Marat; Mee

The REO Hare (aAS AICO A Wei

ESTALI SHED YOrOoTHO\ For CHASE ,

Sex CDOT KETS,

THE REO Hare Was AISO We
Synoicate Theat Oeait OEaATH
Vo Their Costomers, Or Part o¢
A Zomac Synoieoare. (Treads )

The Reo Hare OEO1 raw Assassination
AND Sex Work. We Reo Mare are
Likely A Eninese, Or Japanese
Curtore. (The red hare’ tg a “Eager * OC
The Fraterna\: pooy “THE HEQVEN AND TATTA
ASSOCIATION” OF Crnias.

 

 
ase 2:21-ev-10814-LIM-KGA ECF No. 1, PagelD.84 Filed 04/27/21 Page 84.0f100 ty

ase 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.84 Filed 04/27/21 Page 84 of 100 ‘epist

>

Sex * Ghen A REO Hare Has Sex,

He PDossesS OFF The SPINTS OS SOvl\sS

Res Consomen To WiS Parmer,

The Spirit Passes Throvek His Penis

ANDO LaATO A Womans VAMNAA. TRHus
a

Reincarnanion iQ Processed.

CATIAG * Reovovearo ATE WS Victims,

WS beard ©Wase TED GitIh We
wB\COD OF Men we Kaneod.

MEN AMEDD ty & Reno Hare Are
REID WY fATHED Sex Organ, DEPEAIiAS)
Or

Gencver OF hme Ware, Fore ma\e
Rare, ViCIMS Are HE\O VV THe Notsack |
AWO kor FEemare HaATe /

VICTIMS Are
WELD

VA Tre Femoare Sex Organ. he
Spint Qao wWScewort Of Cocw victim
Consumes Can we Seen

VA The BAS
or

Vagina OF THR Hore THAT KiieO THEM,

RETCCTIO A? Technica \y VACTIMS Ore S OPPOSeNO

To be ReincarnaTred by Hare DvITnas

Sex. WoOwever,

ConEen & Ware masrorpatesS
Or

Pos Our Earty, The SPiriv OC Yne
VictimMS: Are AbworrTeod.

 
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.85 Filed 04/27/21 Page 85 o0f100 |

S7
Co

oo

TeaAsin@*: Hare Love To Tease. For Fora pray |
Ware coil VYesecry Trapped Spwits., we
S Li€EViIGHT” OF A Persons SPIT, Can
be SEEN IN A Han Or GWomMmarns Com.
MASTOTOATING ANDO Regsecring Spits On
A GINS Face ( Facials } PND VE SCCTIAS
DaMnes SOUS IATO A Ginis Pretty
Mootn, & (Blow BovS ) Are One Form
Cr Teasing. We GIS Can Then
[Com Swap ) Passing The Spit rom

MoutTH To MOUTH, GHNE French Wissiod-

Biad Too. When A Girl SETS OF BSwoanows
AQ Damneng SPITIT Thar i@ TegecTreo
into Her. She Can Swarr or SErT
Com awith A PErSONS LIGEVGHAT WS

LT.

Faciaig « When A Gvoy OY Giri VTESCCVWS By
Damacd SewitT OW A Prey YOUNG
Girlie Face. Vinco> ANNO PictorTcs

Can be Taxen To Tease The Family.

Com Swap: Gis Can Swap A&A DOAMDACOH
Soint From Moum To “ook, MAnie

Frencewn KMiSSin®e. !

 
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.86 Filed 04/27/21 Page 86 of 100 ee
53
Gy

£OOT Sow / HAND Jor ° When A Man Or GOMaAYr
or boy or Giri, YEFJECT A Serwrsay Oa 4&
Giri or boys Wand OF Fect. Tne SPs

Li€€ltanTr Can be SEEN OV The Com,

SOvFE: Videos ANNO Pretores Can we Tecormed
(FVG ) To Yormenr & Persons Fami \y NO
Pleasore paying Customers ANS

Latimate Partners.

& Man ar GaMaANS Gree Avro KAOSs
Car AISO be ‘Forced To adatcr?
(FTGapy ONNE Their Family Gets
SNVECECSD,

AgTer BA GDwnie, The TEMaInas FAM Ny
Can we Sexvaly Torned Oot, Or

“CONAITIONED ° Cadi Tri ‘ ASTOCKWO\ CNS”

DYNOVONE .

¥ The REOHATE WAS A ASIAN PACE
Oraanization/ Oroer, based Laraciy
On Captain TEOwHeEarTO, Sane Ano
Simoiare, CoOSstane APP\y As To OTner

¢

oat COVoTes, SCH 425 Seow ArO Boness’
SO |

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.87 Filed 04/27/21 Page 87 of|100 ZO

La Cosa Nostra

The “LTAVAN lnuSinesS EsTADNSGNHED in \BA0, BoeeS

beck TO “Tomad Times’, This Enlightened Croternity

CK ITAIONM Eamues, Forow A dogma Of The
* oMNaN Coay 3 ( WOTE: BTR Roman Cuoritore A PeEreon
QOS Knoton wby Therc Lasr WYameEe, having Oavy
D or 8B name Parts, For Example: TE Present
‘Soha’ Of The “SMH Famiy. (Sona Stn }
The SPXnToOaAL Preservation OF woTh Toman
Ang iTavian proodiines, are An Essential

COMEONENT CE La Coosa HOSTS

Sym'col
se God Element: La Casa Bastra FolowsS “THE OR OER
‘ OF LIGHT’ AS A general *Luminacy 'ColTore,
Sun —— emenieemems 4
bUT AISO haS BoatS To wevisaTe THE Sta
OF Time,
PUPPETTS + The Physicar AND Carnal bodies
ey That & @& Person wears, The Covection
‘ma ‘“ homan wonories TOY a
uppers ©e¢ ae oO oO 2, For Soiritoal

hawitatiod , iS KA0ON BS) * PoRppEetTa’.

A PErSOoN Can SPINTLANWY TVranster perween

PveEPETS COr Continued Caren Existence.
 

 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.88 Filed 04/27/21 Page 88 of 100

(Lariom La ECamiigio |
Larium + & Lariam ig A Ppriace 19 Tne hame

(phere A Families Spirits Tesioe. Tre HousercO

a . “Larium’ 6 Usually Gvarded by An aritor

With TENSI00S Tetems 4°09 candves, The

a aoe aye « ‘ an
Spinks OF The Larium La Famiigio§ C

’ WOMAN
VYranacer into *PoUPPETS For Carnoc\

Existence. ( Famay obvine )

THE Bicck HANDS The *“Lavisabli& wand Tnat Guroe

The Poppers ano Contro\e The SPATS AOD

- eECeanie TTrat
Puppet & AS WE AS The. Larom PEeopre +

ZELITE - (me
D'e Gitnoot WeaviToas AWAKENAAD , SOMEN ca

\" sak AAO ACT
fequire A “He\oray Hand To SpeaKk ANOS :
For Them "The Wane ad What COOTVo\sS The, LGW .

"

THE MorKSnop + Buoudiag PLPPETS For Saints To

" Think O€ “Dinnocntd ..

‘ @eor 15 NO Cas7 Task -

To we A “Tear boy, So he
To nave A

PiANnOChio Ganted
went To “SaPPpetTtTos Edork Shop
body mode €or him, Lvervone KN!
rT MAT EB Bor - NOT

5 Wwe STory

OC Hole Pinnochio CCT

KAOLOS MWe Story oF Row Pinnochtbo

Every one

\joecame A Made Man. the (OOrKShopP WAKES
orm esenmyer iment ;
Sows Aro Soors AO

L¥gman wodsceS Vor
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.89 Filed 04/27/21 Page 89 of 100

fon oa PoPPer Shows *

CHEN COG Croseaqeqe or Ve ee
(THe Stand | on OP SENS
The “Aviom bIe Wand’ TheT hano may
Yory The Show AQAIAST yoo. The PoPRET S
On

\AvISabple SMIAGAS ,
SOME OeCaAd, Ait
SET OC

ONE, Vaviine AAD

Are Conducted wy A

* POPPET INASTETS” Gho Move

AND Take For Them, SOME ShooS Are
Gone honorate\y

OWErS ATE Cone BighonorAcly.
Te i
O PumsSH Those DNO Cros ne masters
OF The | , ape
Cc Rests Poore rts, GETTIN & Snow’
Or

“Giving, Someone A DBNaGd is A Form

CE Sadism ANO divine Crueity, whereby A
(Poepets } desrade Them
ATTOcKR Trem, ano hAqore
Examone , i€

Persons Camis Y

BOMNATION, For

& Person who is Under The
AUThorITy Of The Biace WAND) AND OPSeErS
he Qiacx Hand,

Loy Adverse ACTION Or
‘- 4 - ~ 4
MSOWEdIANCE , The Famitisio Lariom’ meus

+
OTA Against Them, EvEN Making Trneir

MoThers Ano FatTners Rape Them Lagage
iW & Fam

y Oraieé, OF Convoocrt ORE rai Se

T

ATended To homuate Ano DOe€grace. Wwes

Ina Wentue +
COT, QaST, A Person Who Cooperates

AND Cbeys The BiacK WAND Wil bE

Yewearoeo ANO Have Their Fomy

Condveteo

Honora \y,
 

 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.90 Filed 04/27/21 Page 90 of 100

—"

Sea

The Avdiance + Every Poppet Strand nas AN ADOUAiance,

Na mostiy Peopie O€ Interest Gro MO’ Toye mer iW

Powlic Sgpere To Water A Show, Every Ghote

ed! :

AriraciS A aicerant Type Of MOD. SoMe moe

 

Zacw Fawity
» Paris Of
Theat Own

> . ACS \o sy 9S ATTTACT
INOb” Thar | Heart warMmAg Snow. Orecerent SNODS A

Are ly ood Tene Sty AQO Sadistic, AA GanT YO See
A Brow Of Croeivy AND Badsr~em. OTner Movs

AMITACTS TO | IMEC ETENT Mobs. Tne yee CE Sncs Preseanteo

hen Coirore | —— . . 4 Owpeg |
Lo - | DEpENnds Laryely ON Tne, Family PYESENTI NS
wery racm\y j

S dierent |

| The Show. OiecerentT * Fane’ Pot On dkelerern
WO Nase
|

Shows depending ON We Comore OF They

ICLEFENT " :
yees OF SLariom La Famivigi@ | AND We SPATATS OF
STS!

The * Lariom Le Farming, (Mon Fannes '}

ae
MaASTE TTA . “MEANS MasTer
Done / masters / (Travan macro “Gon me }

The Biack Nand Consists Of Many “BONS ~

é on + e r aw —— ce. eet ay > “py
(no Are “MasTers Eauiveiany Yo & oro Spiwitoal

Cano 1S The master Of A Rearm / Weavenmy FTEarm.

(The 0rO “Bon’ Means “masrer Wen 1S A Eagvon

t Oe “yy The Don CONTTO\S
Eqpivarany Yo A SLOROD Spiritoal ) VE.

Tre, LiGhT OF Tre FamvVces Shrine ~Laniam La Famivgo!
ww TAKES CAC OG Woe CannywEeg Ooprrits. LAASO TAKE
WoTe, BSerwiroar EoVNNES AC Somposeds Yo rave meee

Goth AWO we, DEVE GOVEKMAD. To “Mamoorate’ A SPIT’

Daversersy VidlatéS Tre Spiwryoos SOVENDNTY OF & POO)
20 VENSENY ‘

,o

mic Family , ne IS KAieeriaAs VW

A Yranan Kiset® _ a
(master) wine Gdeara Vnem

yg Wwnen
The Wand Of

Tae, DON

PoTnanG OA A Sno .

 
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.91 Filed 04/27/21 Page 91 of 100 oI

GOoFatnera/ Goomomers +
SANE . La Cosa postr’ is Patriarchal) The Gootatner
AsBoMCS We Doty Ano Tespansability O¢ VEA AS
The Spirits OCC The Camiy To Greek AWS ACT
For) Themoe wes. (A Goolatner if A *Soriritoal
Instructor ” who EdveaATES The SeImts Of THe
Family | both Living Ano IDCOO, To Tam, Waisten,
AND Gare ia The SeriviT, |

Many Gisemoodiad SIrtIs have ween Gronsay
Deprived OC Their Memory, Personanty, AND Soort,
seprivad OF Wear Ldentity, Rerorains Tadivigoal
Identity , Pereonayty, Aaa Memory , The REestovanion
Qe Free Gis AND BEC OCTEermMNaanon y CORSO LAL),
REQOWES Someone Trearnedg iN SPAATVOOA\ Tnsiroctiay
AND Management, ( ReinstitoTiag A disemeodied
Seiwit To Conscious Sei AWATENEeSsSy ANDO Foncriona\

Carnal Capaaty.) / (Fett Cogaition \

IT iS Important To Remember Thar The

‘VioiatvTian’ OC A SONTS “Free win” iS A

Crime DAYAXAAST homanity . A\ Soiwwits OF
PEASE Who WETE GNce Alive , MST we
KEPT Ain & ~ Fonenional COQMTTNRON Stare
Or ReESTOVEeO Therero, Any Prolonged
Mani BOIATION OC A Spit, io A Farm
OE YVortore ,
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.92 Filed 04/27/21 Page 92 of 100

many rOmCS - The Gookatner® Ano BONS ATE Whe

Sane  Fersonr PerFormnag The Sane Oo»nes.,

The Gade ATWENV ig A . L.oTD E54 KATGA\
“eg A ~Loro Tempore ‘

EME TNS
(Qniie Wwe moasarer (Ooo)

HOVSE ® A HOOSE 15 & COWIE Construct ,
Thave, marerial form ON Carty, ServeS 2S
NX Garrance Way, iNTO A wer Craeteo
Divine Reaim Gnere A Family resoes.
The Don (master) 1S Lord Cf The marenal
Reaim. he Gootatner iS GS0A\\y 4
“Lord Smrrtroa ", Bot Both NWNowever Can
Osve\\y \e Whe Same Person .

Gor GoiTure” A CCATRONC SAINT GDho Wes ONC
CommiaeeiOned To Percorm Txcorcism / TEFLSED VO
fast DEMONS ATO WW. Tnsread, ne Found &
Sace Wace A.O Locked Tne Demons 19 A

Foo , Tme awine Mercy ManiCEstsS in The

ECurrore CF Gor Thing , Wren 1S The
AsKnowmadsemEentT OF A Sway’ OF BSC,
Dae Oceeotance Of Woman Vick. Even GNnEen
DN memver 1S KWEO 10 Ther wice, & NEL
booy Cores FOC Tham, Thos Homan Vice,
VAEAO AINE Moder , 4g NO LOnAyer Princ pie.

 
| Note: A\tnouen FT Quote Sempre , L

Lomaa»ries °

ASSOCIATIONS &

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.93

Filed 04/27/21 Page930f100 O&&
DO NOT noid Supreme Any cexsron, |

Biblica
on ( Seer CorossianS Di 8-q |
Dor Adnere Ta Canstianty
GOD element:
THe ORDER OF LIGHI

Partic\e Eneray /

(THE LIGHT OF Time j PROTON FECTION

The Order Of WGhT, having A Vast AssOrTmEeNnT OC
ReaimS AND A CrronoSsprere Of VTS ON,
To A vast assorymentT GC Spiritoai
Ang Conecrive Reavities”

AS Wome
ASSOCIATIONS

Tre ASSONAaTIONS That
beiony To The ORDER OF LIGHT , Adhere To A

Oniverse Of Lumoaary dietieS Who Govern Tne
Son

AOD he Stars. The Order O€ Licht Priaces

Lominary ’ aeimies i90 A CEIESTIAL woOyY, Of Whick
Host

Many O€eent RENGiIONS.

AIMOST Every Known TeNGcion WAS TOOTS

im The ORDER OF LIGHT, Since They have Ce\estiat
Procernes, Enrist LTdenmiaedn OS THE MOTMNG Stay,
bot So d0eES Satan. ContusciovS, Boddha,
Mohammad, Zorastor, Ai

tdentigy AS Liont)

To1am, Judaism,
WAVE Celestial

ladicating Celestiai Properties,

AND Cnristianty A\\ Oropernies ,

Many ASEOCIATIONS AND Travernicay CiobS OF
RENVZIONS Commone GiTW he Order Of LWiGhT,
Faamay Erom Whe Lihomnaannr Assouatior Yo Wwe
MadaiStT Lominoso, Macoso Lominoso , ANDO Many

OTnEer TENGIOOS Groups Gno Adhere To The, LiouTt
Oe Time.
 

 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.94 Filed 04/27/21 Page 94 of 100

HOlie A Stanonary piace WITHIN Time Avo Space,
DesignateO Cor A Soectai PurPose, USsvaiy © Prace
(Where GOOS YTesice, WITH Theiv Farteeon CONOGEN'S ,

Danang = & COOTIOWATE Sey OF MOVEMENTS Mat Av0wsD
& Person To Live €tTernar\y Coarnaoia 3 Core.ver
1a The LiGhT Of Time, ( Bancing IN TRE Five To
Avoid Setting wornT | -ONe Misstep CaN \eao

To DEATH, ( Wike Soimannrs ‘ + REMCATTIATLON

Varvypyrioty
DPINTS = Luminary wadieS OF CONSCiIOLS Eneray’-

Sawiig Aone, OiThout Soor, Mio, PErEONANTY BNO

Body Are. LacompieTe. (see W Comeos Tan Of wee \

Prom — & Pyvarmid OGssccy That \jorcanGS OF LishT LOTTO

ae ee

Seperare Ray

Ray © VNaraus Color Seamente Thar Wwoeht Can we

 

- i AO VEREDN Fodiae
broken UP into. STE).
1a f Pouses ~~

(Satanic SySten }

   

: words OF Cnns
Wo
(OO ATE Was
aD o —-
Pos. heer eee “oe NX poo Bta00r

   
  

» Fae. TAMEM AG Ao
Cabs

wee ce reyeee seme woe TELE

 

 

 

eee, A EONS ee
(Green System ) Neprmesre |
SA C_acy
Gia Uranus - Nyx me ECEAESTA OOTY iN Fe,
4 — > ° a &

 
   
 

ge 5A Ost)
+ Tree OWA WOM, he
Cast > coven OP Lato

EN / s . = o
ff WA, aN >. SS Trot Vent 1 THe pooner OFF
OAS ©
%& )

—— wie gsy Cane

. Lesoer OcrtTice fn pee
weet Ot) : . LA OW |
¢ Hemera {Oe ' \ costing Ther QO Ray OF

se eee

= ZBranches

noe | BE APM ween
= OVANCNE ES : = Fao )
FO-A Pranches

aes

 
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.95 Filed 04/27/21 Page 95o0f100 ¢%%

; Biwiico
Note: AVINcoGrn To Qvove Scnprverc , [ColOSEiANS Dt?S A |}
“~~ DO NOT ECoviow BW Any TEVAQION ND OOO EIEMEeENT ‘
Mane OWogmawvic. A Cate
ORDER OF THE SEQ

(The Sea Of Time yj

* MOET The
Tv. S 7 Cowore coitrnh ANOS
he Gea 1S AY QoawTic \v oy ‘

- = xc ee’
Sane Comoosnon AS The Oroer OC Went, ©

: nv mi
The ConoamentAl E\EMENT 1S WOTET, The Same conce?

ABOEOVES AS To We ORDEW OCF LWiGht, Except Wid Orocy

oDEeEPpicTS A Qater cowore. Aw Time 490 Space wave

been BoemeragecO AN WaTEY, 4 King Of€ AQvaspherG
|

%, soo g 3 ~ ; “yf
Thor Seine Time in & Drirveoo\. Like The ~ yar
ne
wai “ChronoSenere ~ WosS “Trrea0e®’ Thor Weave TINE,
The Gaters ~*~ Crrond0Severc y WaS *CorrentS © That

. ° ater.
(WEAVE Time STvreamMmS, \nTa 4A CrnronoS PHEre OL W

Ficu. Peopie That Are Stock 1A THE Sta OF TIME
be®

AVE Carved “Rich! weEcnuse Wcaw Trappeo AN Troe.

SEgrrent ” THe Force OF Time Creates 4&

“Cowent” That ion Cant tsecape. & Fisk

Cancrot Move * RBackwmaro” 1A re Seo Of TIME,

WOr Caw “A FAS"

Move AAanAStT Wad SvVvEnsy
Current Of Time, LIS Trappeos

VA A \VAneanr
Correny Of Time,

RS THE SEA * The vast NOTIONS, PeapicS, AND TOOAgnuesS

That have exiSTteO Throocn Time. This iS

TE PTESENTEO AS Tne \A\STOTY OF NATIONS AYO
PeopieS Svuemeracd 110 The Seca OF Time,
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.96 Filed 04/27/21 Page 96 of 100

‘ 4 Percent
% Body © IT is bernevedO That The booy 1S AQs Perce

(QATEP  TrnoS The woaaTt Corwrores Precenr To EXIST

2 4
AS DB Souvetance Of Greater COEAQNT. (Physical body |

OL RHC

S Boar: A Boar Can foot Wrouoch We SEO
B&R BoaT

Bang pick PEOPIGE OP AYONS) The. (ba.
carry PEePIe ON A Noyage Trracen We
av Oree@ Pcopie OC AT Omer

Cor Lorury, Some

Can
SEQ OC Time,
PiacES. SOME wvOOCTS Are wort
For comtiity , APD OTRES Sor Wars
4 es
#0 Fishing: Canen & coat Treve\> TMWnrolGh € Sea
O€ VYime, iT Grisnes €or Peoeie A\
To Sire, tar, AND

ans The

way. SOME A’T Warnes
Escort into & WAN.

 

i v I vA) : vac TOOD 1
Rr Na AQATIA ‘ PAVIBATI OAD YB Cnarctin DR Course h
MA rAD4 .
Tv Seq OF TIME BOO LONOW Ns That Course.
The a - “4

en savive Facue\ Senrons
: Paraccope: A ProsyECTion (cagnantiv © FacuS ©

Pros ECTION ANTO Curore  T1ME

at VWnroue The CoTOVve

SroseETED VN ~
~ Gh rhe EeTorc.

a Charting: View iD

co € Wr GO
Bag PriotViodsd NR COOTSe Varo
et VY.

>< 2 : eme, Gd TROOT
Saivias® Traveling Throoyn Tne Sea OC T

Firer, Gnen yoow SBAVWVAD
LDSEVES yous cant see COMM AD,

1A The Sea OF TIMCe, hat

Sh EVENTS
“ AAD Tarn

; Javed* so
ws ~ ce & woaTt To CMajnDdize

Ean Cac>
Over. (war, Conthets, eer. )

 

 
Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.97 Filed 04/27/21 Page 97 of 100 C'

     
  
 
 
  
 
  
 
 
  
 
  
  
 
  
  
 
 
  
 
   
    
 
 
  

|
Svwimmi ney a O&O BEagaonay WW A SET OC Caoorid nated
MOovEeMNenNTS, Trat ANADS A PEEONV Yo €x Tend
AAD Conrine isie€e An Tne SEA OC Time.
(Exampi€ = Rernncarnaation , Vameyrisn 1
(Dancing in Gre / WMancaayg %O CSarTcn™ 5
CUIPENTS The Corusard MOVIAG MeTONA CE Gch WE
ATE AN Trappem 10. Yo €gcanpe TMme cCuorrent
VS Vo etoecape The Force OF Wine,

NIP
NS
AAAS

Ry Diving 6, TravEenay rrooen THe DEPTHS AC WASTaVyY ,

To View,
LDitn Tre Past id The Sea

Stody, Owserve, Sno CvEeNn taATEractT
Oc MmME,

hy 4 Bars A ETTTACTIVG Ovyent SET ON a KMaor,

Ser in Tne Sea o€ TIME To ATTract Fier.

Eacy Somtuar Theosophy Ang Renrgion has © WALL,

penevers AND Faitm€ol Resioe.,
wot, ANOS COTO

es

Cyhere iTS
Boats Are SENT OT To ATITOCT,
Fier (FonoweéerS) To Take VO & PENgIONS WALL.

ig & Sranonary pracc Ian Time ANO BIacke

Purpose, OSLVOaly A Piact
Thear Farmeol Tonuome.S.
(Fon OWES] NYO

qn Wat. « A HA\N
Designated Cor A Spenal
CoRnere The GooS Tesioc Git
Boats wErongiwesy To WANS CaTCh Cran
Dervwer Wen To & BESrOnarerd War

CHRONOSPHETS + mere Con EL
DTAGrA! mm LM AdsoetO? Oo % xv ao / * \
ioe gacki MENTS \/ VO
TEMENNES (Gonic POO \ ec
Year Fie Troe! AvcaxvD Aero

- - é 4 cance 1S>
: A OO wn year AACIAMEN ,
om a ONIN movine OP 10 Tyme,

—
ce ONY

= SONS
en we os
LOOK AD EOE wWayS

 
”

TW th

VAIO. Wr oiwon De

ABT OHAEW

LIKE BIEMENTS CAN CE oroKEN Down AiO
Sap To, KAADIAAYE , TAEAS, ANO pPrmiesopMies Can we wOroxEN BOON ANO

NOTE:

 

 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.98 Filed 04/27/21 Page 98 of 100

Fo PWVOSOPHNEDH AMO :
| represenrers CONTH “Space ANO TIME’ Sait GlemEenT ConrsrocisS

( Eorossians D674 Borica j
The €oanre Concept OF Time in Tre SEN 1S he
Same ASD Lich. €xcept The Taeric 19 Arceerent,
The Gorme “ChronoSspnere ’ BESO Re ExacTiy The
Same, Tegardies> Of Wwe *Faone Used To
Kot Time. Lonemer iT be LIGHT, WATEY, A\aer

Or Any OTner divinely ATIMtooTED EIEMENT ,

can é TT ater
In The Case OC The Sea GF TIME, The ate
fs Katte into & Gover pan Of TTIME ,
bringing TegeéTher ~Siream* ano ~correaTs’ Thot

Kecep Vime ia A ConsTanT Laeir MOTION.

| (Tay THIS } \
NOTE * Recauee There 1S NO |
Gravity 19 Space, DATET  \ oan WY,

Swe be SPUN IaATO Thrtans \ | neers
?
v0)

  
   

 

Reanrnies

9 \BC
or STrEeomMS OF Moving ComHit \

Str and” Qe Correnis., TROS, \
SA) CDaTEY Can we cocaved ACY OS
aNTH Saworate
wm

mA

 

 

 

0 \ > GDatrer Spnere” Pees ons
a STrEAMS MOVIND ConsTanty

A Gorrent, (TnoS The “catersprnere \ k De Tre, Coneer OF
bo OF water, IN O&O KTnwe ANd Goncel
OF Space, TOTO
Toasgetner , The
VnreadS fewean
OF The Sen OF
Time, Ave, Gover

oe “ > O10
moareriat, Parnae ,ov 1To «A a yO
Vero m CRTOBODENETE. “ERronoepncenre

a

 

WAT Ow TA EEE |

" §| Diese is 6

Constant morion OF Moving CoOVeENnTs
g AND B&B COmMeAQsITMon Oe Mavins ESTATES
2 | Tnereio. wy To arcarve VW syec. OF. Ba \

ere Sept ne aa SO
Pier venta
en eR

Ciement, Ga,

Tumeo

<

=e

 
  
 

 

 

er

COAIVLTD * Aimosst Ean
LiQeut®

DOCANOES OF Spirivoal ExisTEree AIS OSoNy

 

Torres
Can we 1aTeES RME AIO TEPIESENTS ITS Gaon

Laon AT The Elanenta, PIAneETS] ano

¢ PNiViaSapPrny -
Se ; “Green “ God DINiIGBOPINES (CoIossians as"

Ther “Toman 405

 
 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.99 Filed 04/27/21 Page99o0f100 @©>

Gad H\emeanvy:
Dack Maver’

OROER OF THE BIack DON

DAS PoCoiariTeO
BTENDMENT Aad

Tne Ordcer OF Tne BiackK Son
- at

by Bdare WmNEVS* — * MNS’ Oe ENS
. | | vc

Propaganoa” I VANO , WOT Dates wWwacK LOND

Lerore We DO mW CentotTy -
The Order Oc he Rwiack Dun Aanere Vo paren

6 BvrloSstance Ano Li@nt Of
ANT 7

MATTET , CONIC

Via GQwnr. MOST BeopPie Coanrose WT wrth

DEVIEV INS VT QPpPesscesS We TMAaATEMA 1

matter '
Sy A maryenas\

Umverse, ROomWever WaTK MATTET

Ti OY MAN VF
WS O18, Fionlinds €or voom A&A ey

Element Of
We J ont.

ac LONE
CONNECTIVE TEAUTIEDS ANOS DEFDQAATIOONS

Banervre To Ore
STATE, Tre Same

Darn REATIy *

bont DTOOUAD Whe Biack SV,
DS Wear Sani7roar Sub
DarK Morer AS AEP VES

(MOWENT
EOnce py A PP\ .eC& To

Cxceov AV Originates Erom AncmHEeT

To UWGSr,
Those no Nanerc Wo

Colteray, OSvovy

Boar eq Mav’
CHOP.

Ave aMEneravy COU ATE

WihiNStS Cno Beer To OverTMrow Boma)
\

Eno Morany OrPressive,
DarK Marvrer Ad

AormsS They

UAW KE “ANT MVOTTET  ;
Merely COATED Wy Gor reom AMONAS1

ral . Tare x oN
B&B Onverse Of LW) Gnt @Spre ey

Adverse Moral SysTaN"s,
 

 

Case 2:21-cv-10814-LJM-KGA ECF No. 1, PagelD.100 Filed 04/27/21 Page 100 of 100

e me — yaEw SON NAS WS Oc?
“The. ek Goons The 6
ne 8 ~ EAVTIES |

1 eery

i

AND UPMENGIANS OC Teaiity, ®
onere. GE The Biack GVO
Yo rne Cr renNeE Sener ce

WMMEMAE |
AS Ger. (Tre Crrono2

Wag & E&morar PFoncwian

Son J BotH OV Son AWS The Biack

      
 
 

OF Ov seve
i “as 4S ss NED .
Son have Ther Own eenerawtve HENO\
SPATIAN com AITERNNTE one The CHonoSPnere AND
es

Crrorocroese APPIY To enexy

_— cke
4 CF SPO Koray 7 STEsty.

OTE DA

Ao EXPANDOD
REVO

 

(a Tne Biack Dons

Soar Syarem can ‘
ACCE See PY & STarQGote

T There Gor SySTe™, Woevre Ave Many Wate TT aAto\e
TH :

re STED
7 (oavidS AW OF GNcr NAS e a CoOVTorve COR
cn I y , fo rN
SOTe © bh. Tre rt OF & BIaAcK Gon,
The Vast | oY
Part Qn |
Perspecine|

. ft a =. Raye et . — ATE
noe PSTN Home Boar SyaremnS Are Bark _OTHETS

fo Do With |For Oc radian WiGeT, Gor Apiity To See
= oe) Pa am : " oo ’ oo 5 eee wy
eork oye] DAK SYSTEMS , DEPEND OW OV! tres.
-
cu) The World BNO Wwe

swity TO | Tre Woy Se ViE€ >
Se t> PM EN Hy - wy eo o>
vee ONY CSA\VET SE OND The Coay Mme ON Se,
“EQVTY Te,

pa eo
The COnkNcy OF * Perspective

\,
yt WiEOS OS, on.
MOve MEO wee, Gives OS OV ON

Admorui0strar AM (AO Gpay OF

LOTN
CORACLTN Lion.

ee ae aie eee TTT SE an a
